Exhibit 10.48

SECURITY AGREEMENT

LAURUS MASTER FUND, LTD.

ELANDIA, INC.

LATIN NODE, INC.

and

EACH ELIGIBLE SUBSIDIARY NAMED HEREIN

Dated: June 29, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.   

General Definitions and Terms; Rules of Construction

   1   2.   

Loan Facility

   2   3.   

Repayment of the Loans

   4   4.   

Procedure for Revolving Loans

   4   5.   

Interest and Payments

   5   6.   

Security Interest

   6   7.   

Representations, Warranties and Covenants Concerning the Collateral

   7   8.   

Payment of Accounts

   10   9.   

Collection and Maintenance of Collateral

   10 10.   

Inspections and Appraisals

   11 11.   

Financial Reporting

   11 12.   

Additional Representations and Warranties

   13 13.   

Covenants

   25 14.   

Further Assurances

   32 15.   

Representations, Warranties and Covenants of Laurus

   32 16.   

Power of Attorney

   34 17.   

Term of Agreement

   35 18.   

Termination of Lien

   35 19.   

Events of Default

   35 20.   

Remedies

   38 21.   

Waivers

   39 22.   

Expenses

   39 23.   

Assignment By Laurus

   40 24.   

No Waiver; Cumulative Remedies

   40

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 25.   

Application of Payments

   41 26.   

Indemnity

   41 27.   

Revival

   41 28.   

Borrowing Agency Provisions

   41 29.   

Notices

   42 30.   

Governing Law, Jurisdiction and Waiver of Jury Trial

   44 31.   

Limitation of Liability

   45 32.   

Entire Understanding; Maximum Interest

   45 33.   

Severability

   46 34.   

Survival

   46 35.   

Captions

   46 36.   

Counterparts; Telecopier Signatures

   46 37.   

Construction

   46 38.   

Publicity

   46 39.   

Joinder

   46 40.   

Legends

   47

 

ii



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule 1(c)    -    Commercial Tort Claims Schedule 2    -    Permitted Liens
Schedule 7(c)    -    Perfection Action Schedule 7(p)    -    Deposit Accounts
Schedule 12(a)    -    State Qualifications Schedule 12(b)    -    Corporate
Chart Schedule 12(c)    -    Capitalization Schedule 12(f)    -    Material
Agreement; Dividend Payments Schedule 12(g)    -    Affiliated Transactions
Schedule 12(i)    -    Title Exceptions; Legal Defaults Schedule 12(l)    -   
Litigation Schedule 12(m)    -    Tax Audits and Adjustments Schedule 12(n)    -
   Employment Agreements; Collective Bargaining Schedule 12(o)    -   
Registration and Voting Rights Schedule 12(q)    -    Environmental Compliance
Schedule 12(u)    -    SEC Filing Violations Schedule 12(aa)    -    Executive
Offices; Collateral Locations Schedule 12(cc)    -    Telemarketing Licenses
Schedule 13(l)(i)    -    Existing Indebtedness

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This Security Agreement is made as of June 29, 2007 by and among LAURUS MASTER
FUND, LTD., a Cayman Islands company (“Laurus”), ELANDIA, INC, a Delaware
corporation (“the Parent”), LATIN NODE, INC., a Florida corporation (“Latin”)
and each party listed on Exhibit A attached hereto (each an “Eligible
Subsidiary” and collectively, the “Eligible Subsidiaries”); Latin and each
Eligible Subsidiary, each a “Company” and collectively, the “Companies”).

BACKGROUND

The Companies have requested that Laurus make advances available to the
Companies; and

Laurus has agreed to make such advances on the terms and conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

1. General Definitions and Terms; Rules of Construction.

(a) General Definitions. Capitalized terms used in this Agreement shall have the
meanings assigned to them in Annex A.

(b) Accounting Terms. Any accounting terms used in this Agreement that are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.

(c) Other Terms. All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.

(d) Rules of Construction. All Schedules, Addenda, Annexes and Exhibits hereto
or expressly identified to this Agreement are incorporated herein by reference
and taken together with this Agreement constitute but a single agreement. The
words “herein”, “hereof” and “hereunder” or other words of similar import refer
to this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter. The term
“or” is not exclusive. The term “including” (or any form thereof) shall not be
limiting or exclusive. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references in this Agreement or in the Schedules, Addenda, Annexes and Exhibits
to this



--------------------------------------------------------------------------------

Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

2. Loan Facility.

(a) Revolving Loans.

(i) Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, Laurus may make revolving loans (the “Revolving Loans”) to the
Companies from time to time during the Term which, in the aggregate at any time
outstanding, will not exceed the lesser of (x) (I) $7,500,000 (the “Capital
Availability Amount”) minus (II) such reserves as Laurus may reasonably, in its
good faith judgment, deem proper and necessary from time to time (the
“Reserves”) and (y) an amount equal to (I) up to ninety percent (90%) of the net
face amount of Eligible Accounts (the “Accounts Availability”) minus (II) the
Reserves. The amount derived at any time from Section 2(a)(i)(y)(I) minus
2(a)(i)(y)(II) shall be referred to as the “Formula Amount.” The Companies
shall, jointly and severally, execute and deliver to Laurus on the Closing Date
the Secured Revolving Note. The Companies hereby each acknowledge and agree that
Laurus’ obligation to make Revolving Loans to the Companies on the Closing Date
shall be contingent upon the satisfaction (or waiver by Laurus in its sole
discretion) of the items and matters set forth in the closing checklist provided
by Laurus to the Companies on or prior to the Closing Date. The Companies hereby
each further acknowledge and agree that, immediately prior to each borrowing
hereunder and immediately after giving effect thereto, the Companies shall be
deemed to have certified to Laurus that at the time of each such proposed
borrowing and also after giving effect thereto (i) there shall exist no Event of
Default prior to and after giving effect to such proposed borrowing, (ii) all
representations, warranties and covenants made by the Parent and/or the
Companies, as applicable, in connection with this Agreement and the Ancillary
Agreements are true, correct and complete and (iii) all of the Parent’s, each
Company’s and its respective Subsidiaries’ covenant requirements under this
Agreement and the Ancillary Agreements have been met. The Companies hereby agree
to provide a certificate confirming the foregoing concurrently with each request
for a borrowing hereunder.

(ii) Notwithstanding the limitations set forth above, if requested by any
Company, Laurus retains the right to lend to such Company from time to time such
amounts in excess of such limitations as Laurus may determine in its sole
discretion. In connection with each such request by one or more Companies, the
Companies shall be deemed to have certified, as of the time of such proposed
borrowing and immediately after giving effect thereto, to the satisfaction of
all Overadvance Conditions. For purposes hereof, “Overadvance Conditions” means
(i) no Event of Default shall exist and be continuing as of such date; (ii) all
representations, warranties and covenants made by the Parent and the Companies
in connection with this Agreement and the Ancillary Agreements shall be true,
correct and complete as of such date; and (iii) the Companies and their
respective Subsidiaries shall have taken all action necessary to grant Laurus
“control” over all of the Companies’ and their respective Subsidiaries’ Deposit
Accounts (the “Control Accounts”), with any agreements establishing “control” to
be in form and substance satisfactory to Laurus.

 

2



--------------------------------------------------------------------------------

(iii) The Companies acknowledge that the exercise of Laurus’ discretionary
rights hereunder may result during the Term in one or more increases or
decreases in the advance percentage used in determining Accounts Availability
and each of the Companies hereby consent to any such increases or decreases
which may limit or restrict advances requested by the Companies; provided,
however, that any reduction in the foregoing percentage to a percentage less
than ninety percent (90%) shall be made in Laurus’ commercially reasonable
discretion.

(iv) If any interest, fees, costs or charges payable to Laurus hereunder are not
paid when due, each of the Companies shall thereby be deemed to have requested,
and Laurus is hereby authorized at its discretion to make and charge to the
Companies’ account, a Loan as of such date in an amount equal to such unpaid
interest, fees, costs or charges.

(v) If any Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, Laurus may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of such Company (or, at Laurus’ option, in Laurus’ name) and may, but need not,
take any and all other actions which Laurus may deem necessary to cure or
correct such failure (including the payment of taxes, the satisfaction of Liens,
the performance of obligations owed to Account Debtors, lessors or other
obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments). The amount of all monies expended and all costs and expenses
(including attorneys’ fees and legal expenses) incurred by Laurus in connection
with or as a result of the performance or observance of such agreements or the
taking of such action by Laurus shall be charged to the Companies’ account as a
Revolving Loan and added to the Obligations. To facilitate Laurus’ performance
or observance of such covenants by each Company, each Company hereby irrevocably
appoints Laurus, or Laurus’ delegate, acting alone, as such Company’s attorney
in fact (which appointment is coupled with an interest) with the right (but not
the duty) from time to time to create, prepare, complete, execute, deliver,
endorse or file in the name and on behalf of such Company any and all
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by such Company in order for the
applicable Company to satisfy such covenants contained in this Agreement or in
any Ancillary Agreement.

(vi) Laurus will account to Company Agent monthly with a statement of all Loans
and other advances, charges and payments made pursuant to this Agreement, and
such account rendered by Laurus shall be deemed final, binding and conclusive
unless Laurus is notified by Company Agent in writing to the contrary within
thirty (30) days of the date each account was rendered specifying the item or
items to which objection is made.

(vii) During the Term, the Companies may borrow and prepay Loans in accordance
with the terms and conditions of this Agreement and the Notes.

 

3



--------------------------------------------------------------------------------

(viii) If any Eligible Account is not paid by the Account Debtor within ninety
(90) days after the date that such Eligible Account was invoiced or if any
Account Debtor asserts a deduction, dispute, contingency, set-off, or
counterclaim with respect to any Eligible Account, (a “Delinquent Account”), the
Companies shall either (i) with respect to an Eligible Account that is a
Delinquent Account due to the fact that it remains unpaid by more than ninety
(90) days from invoice date, either (x) immediately replace such unpaid
Delinquent Account with an otherwise Eligible Account or (y) reimburse Laurus
for the amount of Revolving Loans made with respect to such Delinquent Account
(ii) with respect to an Eligible Account that is a Delinquent Account as a
result of it being subject to a deduction, dispute, contingency, set-off, or
counterclaim, either (x) immediately replace such Delinquent Account with an
Eligible Account not less than the amount of such deduction, dispute,
contingency, set-off, or counterclaim or (y) reimburse Laurus in an amount equal
to such deduction, dispute, contingency, set-off, or counterclaim.

(b) Term Loan. Subject to the terms and conditions set forth herein and in the
Ancillary Agreements, Laurus shall make a term loan (the “Term Loan”) to Company
Agent (for the benefit of Companies) in an aggregate amount equal to $5,500,000.
The Term Loan shall be advanced on the Closing Date and shall be, with respect
to principal, payable in consecutive monthly installments of principal
commencing on July 1, 2008 and on the first day of each month thereafter,
subject to acceleration upon the occurrence of an Event of Default or
termination of this Agreement. The Term Loan shall be evidenced by the Secured
Convertible Term Note, which note shall be, jointly and severally, executed and
delivered to Laurus on the Closing Date by the Companies and the Parent. The
Companies and the Parent hereby each acknowledge and agree that Laurus’
obligation to make the Term Loan on the Closing Date shall be contingent upon
the satisfaction (or waiver by Laurus in its sole discretion) of the items and
matters set forth in the closing checklist provided by Laurus to the Companies
and the Parent on or prior to the Closing Date.

3. Repayment of the Loans. The Companies (a) may prepay the Obligations from
time to time in accordance with the terms and provisions of the Notes (and
Section 17 hereof if such prepayment is due to a termination of this Agreement);
(b) shall repay on the Maturity Date (as defined in the Secured Convertible Term
Note) (i) the then aggregate outstanding principal balance of the Term Loan
together with accrued and unpaid interest, fees and charges and (ii) all other
amounts owed Laurus under the Secured Convertible Term Note; (c) shall repay on
the expiration of the Term (i) the then aggregate outstanding principal balance
of the Revolving Loans together with accrued and unpaid interest, fees and
charges and (ii) all other amounts owed Laurus under this Agreement and the
Ancillary Agreements; and (d) subject to Section 2(a)(ii), shall repay on any
day on which the then aggregate outstanding principal balance of the Revolving
Loans are in excess of the Formula Amount at such time, the Revolving Loans in
an amount equal to such excess. Any payments of principal, interest, fees or any
other amounts payable hereunder or under any Ancillary Agreement shall be made
prior to 12:00 noon (New York time) on the due date thereof in immediately
available funds.

4. Procedure for Revolving Loans. Company Agent may by written notice request a
borrowing of Revolving Loans prior to 12:00 noon (New York time) on the Business
Day of its request to incur, on the next Business Day, a Revolving Loan.
Together with each request for a Revolving Loan (or at such other intervals as
Laurus may request), Company Agent shall deliver to Laurus a

 

4



--------------------------------------------------------------------------------

Borrowing Base Certificate in the form of Exhibit B attached hereto, which shall
be certified as true and correct by the Chief Executive Officer or Chief
Financial Officer of Company Agent together with all supporting documentation
relating thereto. All Revolving Loans shall be disbursed from whichever office
or other place Laurus may designate from time to time and shall be charged to
the Companies’ account on Laurus’ books. The proceeds of each Revolving Loan
made by Laurus shall be made available to Company Agent on the Business Day
following the Business Day so requested in accordance with the terms of this
Section 4 by way of credit to the applicable Company’s operating account
maintained with such bank as Company Agent designated to Laurus. Any and all
Obligations due and owing hereunder may be charged to the Companies’ account and
shall constitute Revolving Loans.

5. Interest and Payments.

(a) Interest.

(i) Except as modified by Section 5(a)(iii) below, the Companies shall jointly
and severally pay interest at the applicable Contract Rate on the unpaid
principal balance of each Loan until such time as such Loan is collected in full
in good funds in dollars of the United States of America.

(ii) Interest and payments shall be computed on the basis of actual days elapsed
in a year of 360 days. At Laurus’ option, Laurus may charge the Companies’
account for said interest.

(iii) Effective upon the occurrence of any Event of Default and for so long as
any Event of Default shall be continuing, each applicable Contract Rate shall
automatically be increased as set forth in the Notes (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.

(iv) In no event shall the aggregate interest payable hereunder or under any
Note exceed the maximum rate permitted under any applicable law or regulation,
as in effect from time to time (the “Maximum Legal Rate”), and if any provision
of this Agreement or any Ancillary Agreement is in contravention of any such law
or regulation, interest payable under this Agreement and each Ancillary
Agreement shall be computed on the basis of the Maximum Legal Rate (so that such
interest will not exceed the Maximum Legal Rate).

(1) The Companies shall jointly and severally pay principal, interest and all
other amounts payable hereunder, or under any Ancillary Agreement, without any
deduction whatsoever, including any deduction for any set-off or counterclaim or
deduction or withholding for any taxes, levies, imposts, deductions, charges or
withholdings of whatever kind or nature.

(b) Payment; Certain Closing Conditions.

(i) Payment. Upon execution of this Agreement by the Parent, each Company and
Laurus, the Companies shall jointly and severally pay to Laurus Capital
Management, LLC, the investment advisor of Laurus (“LCM”), a non-refundable
payment in an amount equal to three and one-half percent (3.50%) of $13,000,000
(the “Total Investment Amount”). The foregoing payment is

 

5



--------------------------------------------------------------------------------

referred to herein as the “LCM Payment.” Such payment shall be deemed fully
earned on the Closing Date and shall not be subject to rebate or proration for
any reason.

(ii) Overadvance Payment. Without affecting Laurus’ rights hereunder in the
event the Loans exceed the Formula Amount (each such event, an “Overadvance”),
all such Overadvances shall bear additional interest at a rate equal to two
percent (2%) per month of the amount of such Overadvances for all times such
amounts shall be in excess of the Formula Amount. All amounts that are incurred
pursuant to this Section 5(b)(ii) shall be due and payable by the Companies
monthly, in arrears, on the first business day of each calendar month and upon
expiration of the Term.

(iii) Expenses. The Companies shall jointly and severally reimburse Laurus for
its expenses (including reasonable legal fees and expenses) incurred in
connection with the entering into of this Agreement and the Ancillary
Agreements, and expenses incurred in connection with Laurus’ due diligence
review of each Company and its Subsidiaries and all related matters. Amounts
required to be paid under this Section 5(b)(iii) will be paid on the Closing
Date.

(iv) Financial Information Default. Without affecting Laurus’ other rights and
remedies, in the event any Company fails to deliver the financial information
required by Section 11 on or before the date required by this Agreement, the
Companies shall jointly and severally pay Laurus an aggregate fee in the amount
of $500.00 per week (or portion thereof) for each such failure until such
failure is cured to Laurus’ satisfaction or waived in writing by Laurus. All
amounts that are incurred pursuant to this Section 5(b)(iv) shall be due and
payable by the Companies monthly, in arrears, on the first business of each
calendar month and upon expiration of the Term.

6. Security Interest.

(a) To secure the prompt payment to Laurus of the Obligations, each Company
hereby assigns, pledges and grants to Laurus a continuing security interest in
and Lien upon all of the Collateral. All of each Company’s Books and Records
relating to the Collateral shall, until delivered to or removed by Laurus, be
kept by such Company in trust for Laurus until all Obligations have been paid in
full. Each confirmatory assignment schedule or other form of assignment
hereafter executed by each Company shall be deemed to include the foregoing
grant, whether or not the same appears therein.

(b) Each Company hereby (i) authorizes Laurus to file any financing statements,
continuation statements or amendments thereto that (x) indicate the Collateral
(1) as all assets and personal property of such Company or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) as
being of an equal or lesser scope or with greater detail, and (y) contain any
other information required by Part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement, continuation statement
or amendment and (ii) ratifies its authorization for Laurus to have filed any
initial financial statements, or amendments thereto if filed prior to the date
hereof. Each

 

6



--------------------------------------------------------------------------------

Company acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
filed by or on behalf of Laurus without the prior written consent of Laurus and
agrees that it will not do so without the prior written consent of Laurus,
subject to such Company’s rights under Section 9-509(d)(2) of the UCC.

(c) Each Company hereby grants to Laurus an irrevocable, non-exclusive license
(exercisable upon the termination of this Agreement due to an occurrence and
during the continuance of an Event of Default without payment of royalty or
other compensation to such Company) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by such
Company, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer and automatic machinery software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this Agreement and the payment in
full of all Obligations.

(d) Notwithstanding anything herein to the contrary, to the extent this
Agreement purports to require any Company to grant to Laurus, on behalf itself
and the other Companies and Subsidiaries, a Lien on any of the
Telecommunications Licenses for the benefit of Laurus, Laurus shall only have a
Lien on such Telecommunications Licenses at such times and to the extent that a
Lien on such Telecommunications Licenses is permitted under the Communications
Laws, but Laurus, shall have a Lien, to the maximum extent permitted by law, on
all rights incident or appurtenant to such Telecommunications Licenses and the
right to receive all proceeds derived from or in connection with the sale,
assignment or transfer of such Telecommunications Licenses.

7. Representations, Warranties and Covenants Concerning the Collateral. Each
Company represents, warrants (each of which such representations and warranties
shall be deemed repeated upon the making of each request for a Revolving Loan
and made as of the time of each and every Revolving Loan hereunder) and
covenants as follows:

(a) all of the Collateral (i) is owned by it free and clear of all Liens
(including any claims of infringement) except those in Laurus’ favor and
Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.

(b) it shall not encumber, mortgage, pledge, assign or grant any Lien in any
Collateral or any other assets to anyone other than Laurus and except for
Permitted Liens.

(c) the Liens granted pursuant to this Agreement, upon due completion of the
filings of UCC-1 financing statements in respect of each grantor of such Liens
in the applicable filing offices of the states of organization of such grantor
and the completion of the other filings and actions listed on Schedule 7(c)
(which, in the case of all filings and other documents referred to in said
Schedule, have been delivered to Laurus in duly executed form) constitute valid
perfected security interests in all of the Collateral in favor of Laurus as
security for the prompt and complete payment and performance of the Obligations,
enforceable in accordance with the terms hereof against any and all of its
creditors and purchasers and such security interest is prior to all other Liens
in existence on the date hereof.

 

7



--------------------------------------------------------------------------------

(d) no effective security agreement, mortgage, deed of trust, financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is or will be on file or of record in
any public office, except those relating to Permitted Liens.

(e) it shall not dispose of any of the Collateral whether by sale, lease or
otherwise except for the sale of Inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out Equipment having an aggregate fair
market value of not more than $50,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.

(f) it shall defend the right, title and interest of Laurus in and to the
Collateral against the claims and demands of all Persons whomsoever, and take
such actions, including (i) all actions necessary to grant Laurus “control” of
any Investment Property, Deposit Accounts, Letter-of-Credit Rights or electronic
Chattel Paper owned by it, with any agreements establishing control to be in
form and substance satisfactory to Laurus, (ii) the prompt (but in no event
later than five (5) Business Days following Laurus’ request therefor) delivery
to Laurus of all original Instruments, Chattel Paper, negotiable Documents and
certificated Equity Interests owned by it (in each case, accompanied by equity
powers, allonges or other instruments of transfer executed in blank),
(iii) notification of Laurus’ interest in Collateral at Laurus’ request, and
(iv) the institution of litigation against third parties as shall be prudent in
order to protect and preserve its and/or Laurus’ respective and several
interests in the Collateral.

(g) it shall promptly, and in any event within five (5) Business Days after the
same is acquired by it, notify Laurus of any commercial tort claim (as defined
in the UCC) acquired by it and unless otherwise consented by Laurus, it shall
enter into a supplement to this Agreement granting to Laurus a Lien in such
commercial tort claim.

(h) it shall place notations upon its Books and Records and any of its financial
statements to disclose Laurus’ Lien in the Collateral.

(i) if it retains possession of any Chattel Paper or Instrument with Laurus’
consent, upon Laurus’ request such Chattel Paper and Instruments shall be marked
with the following legend: “This writing and obligations evidenced or secured
hereby are subject to the security interest of Laurus Master Fund, Ltd.”
Notwithstanding the foregoing, upon the reasonable request of Laurus, such
Chattel Paper and Instruments shall be delivered to Laurus.

 

8



--------------------------------------------------------------------------------

(j) it shall perform in a reasonable time all other steps requested by Laurus to
create and maintain in Laurus’ favor a valid perfected first Lien in all
Collateral subject only to Permitted Liens.

(k) it shall notify Laurus promptly and in any event within five (5) Business
Days after obtaining knowledge thereof (i) of any event or circumstance that, to
its knowledge, would cause Laurus to consider any then existing Account as no
longer constituting an Eligible Account; (ii) of any material delay in its
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by it to
any Account Debtor; (v) of all material adverse information relating to the
financial condition of an Account Debtor; (vi) of any material return of goods;
and (vii) of any loss, damage or destruction of any of the Collateral.

(l) all Eligible Accounts (i) represent complete bona fide transactions which
require no further act under any circumstances on its part to make such Accounts
payable by the Account Debtors, (ii) are not subject to any present, future
contingent offsets or counterclaims, and (iii) do not represent bill and hold
sales, consignment sales, guaranteed sales, sale or return or other similar
understandings or obligations of any Affiliate or Subsidiary of such Company. It
has not made, nor will it make, any agreement with any Account Debtor for any
extension of time for the payment of any Eligible Account, any compromise or
settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance for prompt or early payment allowed by it in the ordinary course of
its business consistent with historical practice and as previously disclosed to
Laurus in writing.

(m) it shall keep and maintain its Equipment in good operating condition, except
for ordinary wear and tear, and shall make all necessary repairs and
replacements thereof so that the value and operating efficiency shall at all
times be maintained and preserved. It shall not permit any such items to become
a Fixture to real estate or accessions to other personal property.

(n) it shall maintain and keep all of its Books and Records concerning the
Collateral at its executive offices listed in Schedule 12(aa).

(o) it shall maintain and keep the tangible Collateral at the addresses listed
in Schedule 12(aa), provided, that it may change such locations or open a new
location, provided that it provides Laurus at least fifteen (15) days prior
written notice of such changes or new location and prior to such change or
opening of a new location where Collateral having a value of more than $50,000
will be located, it executes and delivers to Laurus such agreements deemed
reasonably necessary or prudent by Laurus, including landlord agreements,
mortgagee agreements and warehouse agreements, each in form and substance
satisfactory to Laurus, to adequately protect and maintain Laurus’ security
interest in such Collateral.

(p) Schedule 7(p) lists all banks and other financial institutions at which it
maintains deposits and/or other accounts, and such Schedule correctly identifies
the name, address and telephone number of each such depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number. It shall not establish any depository or other bank
account with any financial institution (other than the accounts set forth on
Schedule 7(p)) without Laurus’ prior written consent.

 

9



--------------------------------------------------------------------------------

8. Payment of Accounts.

(a) Each Company will irrevocably direct all of its present and future Account
Debtors and other Persons obligated to make payments constituting Collateral to
make such payments directly to the lockboxes maintained by such Company (the
“Lockboxes”) with [Bank] or such other financial institution accepted by Laurus
in writing as may be selected by such Company (the “Lockbox Bank”) pursuant to
the terms of the certain agreements among one or more Companies, Laurus and/or
the Lockbox Bank. On or prior to the Closing Date, each Company shall and shall
cause the Lockbox Bank to enter into all such documentation acceptable to Laurus
pursuant to which, among other things, the Lockbox Bank agrees to: (a) sweep the
Lockbox on a daily basis and deposit all checks received therein to an account
designated by Laurus in writing and (b) comply only with the instructions or
other directions of Laurus concerning the Lockbox. All of each Company’s
invoices, account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account of any Company or
any other amount constituting Collateral shall conspicuously direct that all
payments be made to the Lockbox or such other address as Laurus may direct in
writing. If, notwithstanding the instructions to Account Debtors, any Company
receives any payments, such Company shall immediately remit such payments to
Laurus in their original form with all necessary endorsements. Until so
remitted, such Company shall hold all such payments in trust for and as the
property of Laurus and shall not commingle such payments with any of its other
funds or property.

(b) At Laurus’ election, following the occurrence of an Event of Default which
is continuing, Laurus may notify each Company’s Account Debtors of Laurus’
security interest in the Accounts, collect them directly and charge the
collection costs and expenses thereof to Company’s and the Eligible Subsidiaries
joint and several account.

9. Collection and Maintenance of Collateral.

(a) Laurus may verify each Company’s Accounts from time to time, but not more
often than once every three (3) months, unless an Event of Default has occurred
and is continuing or Laurus believes that such verification is necessary to
preserve or protect the Collateral, utilizing an audit control company or any
other agent of Laurus.

(b) Proceeds of Accounts received by Laurus will be deemed received on the
Business Day after Laurus’ receipt of such proceeds in good funds in dollars of
the United States of America to an account designated by Laurus. Any amount
received by Laurus after 12:00 noon (New York time) on any Business Day shall be
deemed received on the next Business Day.

(c) As Laurus receives the proceeds of Accounts of any Company, it shall
(i) apply such proceeds, as required, to amounts outstanding under the Notes,
and (ii) remit all such remaining proceeds (net of interest, fees and other
amounts then due and owing to Laurus hereunder) to Company Agent (for the
benefit of the applicable Companies) upon request (but no more often than twice
a

 

10



--------------------------------------------------------------------------------

week). Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, Laurus, at its option, may (a) apply such
proceeds to the Obligations in such order as Laurus shall elect, (b) hold all
such proceeds as cash collateral for the Obligations and each Company hereby
grants to Laurus a security interest in such cash collateral amounts as security
for the Obligations and/or (c) do any combination of the foregoing.

10. Inspections and Appraisals. At all times during normal business hours,
Laurus, and/or any agent of Laurus shall have the right to (a) have access to,
visit, inspect, review, evaluate and make physical verification and appraisals
of each Company’s properties and the Collateral, (b) inspect, audit and copy (or
take originals if necessary) and make extracts from each Company’s Books and
Records, including management letters prepared by the Accountants, and
(c) discuss with each Company’s Board members, principal officers, and
independent accountants, each Company’s business, assets, liabilities, financial
condition, results of operations and business prospects. Each Company will
deliver to Laurus any instrument necessary for Laurus to obtain records from any
service bureau maintaining records for such Company. If any internally prepared
financial information, including that required under this Section is
unsatisfactory in any manner to Laurus, Laurus may request that the Accountants
review the same.

11. Financial Reporting. Company Agent will deliver, or cause to be delivered,
to Laurus each of the following, which shall be in form and detail acceptable to
Laurus:

(a) (i) As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Parent, its audited financial statements with a
report of independent certified public accountants of recognized standing
selected by the Parent and acceptable to Laurus (the “Accountants”), which
annual financial statements shall be without qualification and shall include the
Parent and each of its Subsidiaries’ balance sheet as at the end of such fiscal
year and the related statements of the Parent’s and each of its Subsidiaries’
income, retained earnings and cash flows for the fiscal year then ended,
prepared on a consolidated basis to include each Subsidiary of the Parent and
each of their respective Affiliates, all in reasonable detail and prepared in
accordance with GAAP, together with (i) if and when available, copies of any
management letters prepared by the Accountants; and (ii) a certificate of the
Parent’s President, Chief Executive Officer or Chief Financial Officer stating
that such financial statements have been prepared in accordance with GAAP and
whether or not such officer has knowledge of the occurrence of any Default or
Event of Default hereunder and, if so, stating in reasonable detail the facts
with respect thereto;

(ii) As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of Latin, its unaudited/internal financial statements,
which annual financial statements shall include Latin and each of its
Subsidiaries’ balance sheet as at the end of such fiscal year and the related
statements of Latin and each of its Subsidiaries’ income, retained earnings and
cash flows for the fiscal year then ended, prepared on a consolidated and
consolidating basis to include each Subsidiary of Latin and each of their
respective Affiliates, all in reasonable detail and prepared in accordance with
GAAP, together with (i) if and when

 

11



--------------------------------------------------------------------------------

available, copies of any management letters prepared by the Accountants; and
(ii) a certificate of Latin’s President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto;

(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of Latin, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of Latin and each of its
Subsidiaries’ as at the end of and for such quarter and for the year to date
period then ended, prepared on a consolidating and consolidated basis to include
each Subsidiary of Latin and each of their respective Affiliates, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and accompanied by a certificate of Latin’s President,
Chief Executive Officer or Chief Financial Officer, stating (i) that such
financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and (ii) whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder not theretofore
reported and remedied and, if so, stating in reasonable detail the facts with
respect thereto;

(c) As soon as available and in any event within twenty (20) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of Latin and its Subsidiaries as at the
end of and for such month and for the year to date period then ended, prepared
on a consolidating and consolidated basis to include Latin, each Subsidiary of
Latin and each of their respective affiliates, in reasonable detail and stating
in comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of Latin’s President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;

(d) Within fifteen (15) days after the end of each month (or more frequently if
Laurus so requests), agings of each Company’s Accounts, unaudited trial balances
and their accounts payable and a calculation of each Company’s Accounts,
Eligible Accounts, provided, however, that if Laurus shall request the foregoing
information more often than as set forth in the immediately preceding clause,
each Company shall have fifteen (15) days from each such request to comply with
Laurus’ demand; and

(e) Promptly after (i) the filing thereof, copies of the Parent’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which the Parent files with the Securities and Exchange Commission (the “SEC”),
if any, and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Parent shall send to its stockholders.

 

12



--------------------------------------------------------------------------------

(f) Company Agent shall deliver, or cause the applicable Subsidiary of Company
Agent to deliver, such other information as the Purchaser shall reasonably
request.

12. Additional Representations and Warranties. The Parent and each Company, as
applicable, hereby represents and warrants to Laurus as follows:

(a) Organization, Good Standing and Qualification. The Parent, each Company and
each of their Domestic Subsidiaries is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. The Parent,
each Company and each of their Domestic Subsidiaries has the corporate, limited
liability company or partnership, as the case may be, power and authority to own
and operate its properties and assets and, insofar as it is or shall be a party
thereto, to (i) execute and deliver this Agreement and the Ancillary Agreements,
(ii) to issue the Notes and the shares of Common Stock issuable upon conversion
of the Secured Convertible Term Note (the “Note Shares”), (iii) to issue and
sell the Warrants and the shares of Equity Interests of Latin issuable upon
exercise of the Warrants (the “Warrant Shares”), and to (iv) carry out the
provisions of this Agreement and the Ancillary Agreements and to carry on its
business as presently conducted. The Parent, each Company and each of their
Domestic Subsidiaries is duly qualified and is authorized to do business and is
in good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not had, or could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Schedule 12(a) sets forth each
jurisdiction where each Company is qualified to do business.

(b) Subsidiaries. Each of the Parent’s and each Company’s direct and indirect
Subsidiaries, the direct owner of each such Subsidiary and its percentage
ownership thereof, is set forth on Schedule 12(b).

(c) Capitalization; Voting Rights.

(i) The authorized, issued and outstanding Equity Interests of each Company and
each of its Subsidiaries and the par value relating thereto is set forth on
Schedule 12(c).

(ii) Except as disclosed on Schedule 12(c), other than the Equity Interests
which may be issued pursuant to this Agreement and the Ancillary Agreements,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights and rights of first refusal), proxy or equityholder
agreements, or arrangements or agreements of any kind for the purchase or
acquisition from the Parent or any Company of any of its Equity Interests.
Except as disclosed on Schedule 12(c), neither the offer, issuance or sale of
any of the Notes or the Warrants or the issuance of any of the Note Shares or
the Warrant Shares, nor the consummation of any transaction contemplated hereby
will result in a change in the price or number of any securities of the Parent
and/or Latin outstanding, under anti-dilution or other similar provisions
contained in or affecting any such securities.

 

13



--------------------------------------------------------------------------------

(iii) All issued and outstanding Equity Interests of the Parent and each
Company: (i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

(iv) The rights, preferences, privileges and restrictions of the Equity
Interests of the Parent and each Company are as stated in such Person’s
Constituent Documents. The Note Shares and the Warrant Shares have each been
duly and validly reserved for issuance. When issued in compliance with the
provisions of this Agreement and the Parent’s and each Company’s Constituent
Documents, the Securities will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

(d) Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the Parent, each Company and
each and their Domestic Subsidiaries’ part (including their respective officers
and Board members) necessary for the authorization of this Agreement and the
Ancillary Agreements, the performance of all of its and their Domestic
Subsidiaries’ obligations hereunder and under the Ancillary Agreements on the
Closing Date and, the authorization, issuance and delivery of the Notes and the
Warrant has been taken or will be taken prior to the Closing Date. This
Agreement and the Ancillary Agreements, when executed and delivered and to the
extent it is a party thereto, will be the Parent’s, each Company’s and each of
their Domestic Subsidiaries’ valid and binding obligations enforceable against
each such Person in accordance with their terms, except:

(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

(ii) general principles of equity that restrict the availability of equitable or
legal remedies.

The issuance of the Notes and the subsequent conversion of the Secured
Convertible Term Note into Note Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. The issuance of the Warrants and the subsequent exercise of
the Warrants for Warrant Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

(e) Liabilities; Solvency. (i) Neither the Parent, any Company nor any of their
Domestic Subsidiaries has any liabilities, except current liabilities incurred
in the ordinary course of business and liabilities disclosed in any Exchange Act
Filings.

(ii) Both before and after giving effect to (a) the Loans incurred on the
Closing Date or such other date as Loans requested hereunder are made or
incurred, (b) the disbursement of the proceeds of, or the assumption of the
liability in respect of, such Loans pursuant to the instructions or agreement of
any Company and (c) the payment and accrual of all transaction costs in
connection with the foregoing, the Parent, each Company and each Domestic
Subsidiary of each Company, is and will be, Solvent.

 

14



--------------------------------------------------------------------------------

(f) Agreements; Action. Except as set forth on Schedule 12(f):

(i) There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which any Company or any of
its Domestic Subsidiaries is a party or to its knowledge by which it is bound
which may involve: (i) obligations (contingent or otherwise) of, or payments to,
any Company or any of its Domestic Subsidiaries in excess of $50,000 (other than
obligations of, or payments to, it or any of its Subsidiaries arising from
purchase or sale agreements entered into in the ordinary course of business); or
(ii) the transfer or license of any patent, copyright, trade secret or other
proprietary right to or from it (other than licenses arising from the purchase
of “off the shelf” or other standard products); or (iii) provisions restricting
the development, manufacture or distribution of any Company or any of its
Domestic Subsidiaries’ products or services; or (iv) indemnification by any
Company or any of its Domestic Subsidiaries with respect to infringements of
proprietary rights.

(ii) Since March 31, 2007 (the “Balance Sheet Date”) neither the Parent, any
Company nor any of their Domestic Subsidiaries has: (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its Equity Interests; (ii) incurred any indebtedness for
money borrowed or any other liabilities (other than ordinary course obligations)
individually in excess of $50,000 or, in the case of indebtedness and/or
liabilities individually less than $50,000, in excess of $100,000 in the
aggregate, other than the Elandia Debt; (iii) made any loans or advances to any
Person not in excess, individually or in the aggregate, of $100,000, other than
(a) ordinary advances for travel expenses and (b) the Elandia Debt; or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its Inventory in the ordinary course of business.

(iii) For the purposes of subsections (i) and (ii) of this Section 12(f), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons it or any
of its applicable Domestic Subsidiaries has reason to believe are affiliated
therewith or with any Domestic Subsidiary thereof) shall be aggregated for the
purpose of meeting the individual minimum dollar amounts of such subsections.

(iv) To the extent the Common Stock is publicly traded, each of the Parent and
Latin, as applicable, maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Parent and Latin in the reports that it files or submits under the Exchange Act
is recorded, processed, summarized, and reported, within the time periods
specified in the rules and forms of the SEC.

(v) The Parent and each Company makes and keeps books, records, and accounts,
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. It maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, its principal executive and principal financial officers, and effected by
its Board, management, and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including
that:

(1) transactions are executed in accordance with management’s general or
specific authorization;

 

15



--------------------------------------------------------------------------------

(2) unauthorized acquisition, use, or disposition of the Parent’s or each
Company’s assets that could have a material effect on the financial statements
are prevented or timely detected;

(3) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Parent’s or each
Company’s management and Board;

(4) transactions are recorded as necessary to maintain accountability for
assets; and

(5) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.

(vi) There is no weakness in any of its Disclosure Controls or Financial
Reporting Controls except as so disclosed in any filings required under the
Exchange Act.

(g) Obligations to Related Parties. Except as set forth on Schedule 12(g), no
Company nor any of its Domestic Subsidiaries has any obligations to their
respective officers, Board members, equityholders or employees other than:

(i) for payment of salary for services rendered and for bonus payments;

(ii) reimbursement for reasonable expenses incurred on its or its Subsidiaries’
behalf;

(iii) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by its and its Domestic Subsidiaries’ Board of Directors, as
applicable); and

(iv) obligations listed in its and each of its Domestic Subsidiary’s financial
statements.

Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Domestic Subsidiaries or any members of their immediate families, are
indebted to it or any of its Domestic Subsidiaries, individually or in the
aggregate, in excess of $50,000 or have any direct or indirect ownership
interest in any Person with which it or any of its Domestic Subsidiaries is
affiliated or with which it or any of its Subsidiaries has a business
relationship, or any Person which competes with it or any of its Domestic
Subsidiaries, other than passive investments in publicly traded companies
(representing less than one percent (1%) of such company) which may compete with
it or any of its Domestic Subsidiaries. Except as described above, none of its
officers, members of the Board or equityholders, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with it or any of its Domestic Subsidiaries and no

 

16



--------------------------------------------------------------------------------

agreements, understandings or proposed transactions are contemplated between it
or any of its Domestic Subsidiaries and any such Person. Except as set forth on
Schedule 12(g), neither it nor any of its Domestic Subsidiaries is a guarantor
or indemnitor of any indebtedness of any other Person.

(h) Changes. Since the Balance Sheet Date, except as disclosed in any Schedule
to this Agreement or to any of the Ancillary Agreements, there has not been:

(i) any change in its or any of its Subsidiaries’ business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects, which,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;

(ii) any resignation or termination of any of its or its Subsidiaries’ officers,
key employees or groups of employees, except for the resignation of the V.P.
Legal and General Counsel of Parent effective May 4, 2007;

(iii) any material change, except in the ordinary course of business, in its or
any of its Subsidiaries’ contingent obligations by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(iv) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(v) any waiver by it or any of its Domestic Subsidiaries of a valuable right or
of a material debt owed to it;

(vi) any direct or indirect material loans made by it or any of its Domestic
Subsidiaries to any of its or any of its Domestic Subsidiaries’ equityholders,
employees, officers or directors, other than (i) advances made in the ordinary
course of business and (ii) the loan made in connection with the Elandia Debt;

(vii) any material change in any compensation arrangement or agreement with any
employee, officer, member of the Board or equityholder;

(viii) any declaration or payment of any dividend or other distribution of its
or any of its Domestic Subsidiaries’ assets;

(ix) any labor organization activity related to it or any of its Domestic
Subsidiaries;

(x) any debt, obligation or liability incurred, assumed or guaranteed by it or
any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business, other than the Elandia
Debt;

 

17



--------------------------------------------------------------------------------

(xi) any sale, assignment or transfer of any Intellectual Property or other
intangible assets;

(xii) any change in any material agreement to which it or any of its
Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(xiii) any other event or condition of any character that, either individually
or in the aggregate, has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or

(xiv) any arrangement or commitment by it or any of its Subsidiaries to do any
of the acts described in subsection (i) through (xiii) of this Section 12(h).

(i) Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 12(i), the Parent, each Company and each of their Subsidiaries has good
and marketable title to their respective properties and assets, and good title
to its leasehold interests, and, with respect to the Parent, each Company and
each of their Domestic Subsidiaries, subject to no Lien, other than Permitted
Liens.

All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by the Parent, each Company and each of their Domestic Subsidiaries are
in good operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. Except as set forth on Schedule 12(i),
it and each of its Domestic Subsidiaries is in compliance with all material
terms of each lease to which it is a party or is otherwise bound.

(j) Intellectual Property.

(i) Each Company and each of its Domestic Subsidiaries owns or possesses
sufficient legal rights to all Intellectual Property necessary for their
respective businesses as now conducted and, to its knowledge as presently
proposed to be conducted, without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to any Company or any of its Domestic Subsidiary’s Intellectual
Property, nor is any Company or any of its Subsidiaries bound by or a party to
any options, licenses or agreements of any kind with respect to the Intellectual
Property of any other Person other than such licenses or agreements arising from
the purchase of “off the shelf” or standard products.

(ii) No Company nor any of its Domestic Subsidiaries has received any
communications alleging that such Company or any of its Domestic Subsidiaries
has violated any of the Intellectual Property or other proprietary rights of any
other Person, nor is any Company or any of its Domestic Subsidiaries aware of
any basis therefor.

(iii) No Company nor any of its Domestic Subsidiaries believes it is or will be
necessary to utilize any inventions, trade secrets or proprietary information of
any of its employees made prior to their employment by it or any of its
Subsidiaries, except for inventions, trade secrets or proprietary information
that have been rightfully assigned to such Company or any of its Subsidiaries.

 

18



--------------------------------------------------------------------------------

(k) Compliance with Other Instruments. Neither the Parent, any Company nor any
of their Domestic Subsidiaries is in violation or default of (x) any term of its
Constituent Documents, or (y) any provision of any indebtedness, mortgage,
indenture, contract, agreement or instrument to which it is party or by which it
is bound or of any judgment, decree, order or writ, which violation or default,
in the case of this clause (y), has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. The
execution, delivery and performance of and compliance with this Agreement and
the Ancillary Agreements to which the Parent, each Company and each of their
Subsidiaries is a party, and the issuance of the Notes and the other Securities
each pursuant hereto and thereto, will not, with or without the passage of time
or giving of notice, result in any such material violation, or be in conflict
with or constitute a default under any such term or provision, or result in the
creation of any Lien upon any of the Parent’s, any Company’s or any of their
Subsidiary’s properties or assets or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Parent’s, any Company’s or any of their Subsidiary’s
businesses or operations or any of their assets or properties.

(l) Litigation. Except as set forth on Schedule 12(l), there is no action, suit,
proceeding or investigation pending or, to its knowledge, currently threatened
against the Parent, any Company or any of their Domestic Subsidiaries that
prevents the Parent, any Company or any of their Domestic Subsidiaries from
entering into this Agreement or the Ancillary Agreements, or from consummating
the transactions contemplated hereby or thereby, or which has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, or could result in any change in the Parent’s, any
Company’s or any of their Domestic Subsidiaries’ current equity ownership, nor
is it aware that there is any basis to assert any of the foregoing. Neither the
Parent, any Company nor any of their Domestic Subsidiaries is a party to or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Parent, any Company or any of their Domestic
Subsidiaries currently pending or which the Parent, any Company or any of their
Domestic Subsidiaries intends to initiate.

(m) Tax Returns and Payments. The Parent, each Company and each of their
Domestic Subsidiaries has timely filed all tax returns (federal, state and
local) required to be filed by it. All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Parent, any Company or any of their Domestic Subsidiaries on or before the
Closing Date, have been paid or will be paid prior to the time they become
delinquent. Except as set forth on Schedule 12(m), neither the Parent, any
Company nor any of their Domestic Subsidiaries has been advised:

(i) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or

(ii) of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.

 

19



--------------------------------------------------------------------------------

Neither the Parent, any Company nor any of their Domestic Subsidiaries has any
knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for.

(n) Employees. Except as set forth on Schedule 12(n), no Company nor any of its
Domestic Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to its
knowledge, threatened with respect to any Company or any of its Domestic
Subsidiaries. Except as disclosed on Schedule 12(n), no Company nor any of its
Domestic Subsidiaries is a party to or bound by any currently effective
employment contract, deferred compensation arrangement, bonus plan, incentive
plan, profit sharing plan, retirement agreement or other employee compensation
plan or agreement. To each Company’s knowledge, none of its or any of its
Domestic Subsidiaries’ employees, nor any consultant with whom it or any of its
Domestic Subsidiaries has contracted, is in violation of any term of any
employment contract, proprietary information agreement or any other agreement
relating to the right of any such individual to be employed by, or to contract
with, it or any of its Domestic Subsidiaries because of the nature of the
business to be conducted by it or any of its Domestic Subsidiaries; and to its
knowledge the continued employment by it and its Domestic Subsidiaries of their
present employees, and the performance of its and its Domestic Subsidiaries
contracts with its independent contractors, will not result in any such
violation. No Company nor any of its Domestic Subsidiaries is aware that any of
its or any of its Domestic Subsidiaries’ employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency that would interfere with their duties to it or any of its
Domestic Subsidiaries. No Company nor any of its Domestic Subsidiaries has
received any notice alleging that any such violation has occurred. Except for
employees who have a current effective employment agreement with a Company or
any of its Domestic Subsidiaries, none of its or any of its Domestic
Subsidiaries’ employees has been granted the right to continued employment by it
or any of its Domestic Subsidiaries or to any material compensation following
termination of employment with it or any of its Subsidiaries. Except as set
forth on Schedule 12(n), no Company nor any of its Domestic Subsidiaries is
aware that any officer, key employee or group of employees intends to terminate
his, her or their employment with it or any of its Domestic Subsidiaries, as
applicable, nor does it or any of its Domestic Subsidiaries have a present
intention to terminate the employment of any officer, key employee or group of
employees.

(o) Registration Rights and Voting Rights. Except as set forth on
Schedule 12(o), neither the Parent, any Company nor any of their Domestic
Subsidiaries is presently under any obligation, and neither the Parent, any
Company nor any of their Domestic Subsidiaries has granted any rights, to
register any of their presently outstanding securities or any of its securities
that may hereafter be issued. Except as set forth on Schedule 12(o), to the
Parent’s and each Company’s knowledge, none of its or any of its Domestic
Subsidiaries’ equityholders has entered into any agreement with respect to its
or any of its Domestic Subsidiaries’ voting of equity securities.

(p) Compliance with Laws; Permits. Neither the Parent, any Company nor any of
their Domestic Subsidiaries is in violation of the Sarbanes-Oxley Act of 2002 or
any SEC related regulation or rule or any rule of the Principal Market
promulgated thereunder or any other applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any

 

20



--------------------------------------------------------------------------------

instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
Ancillary Agreement and the issuance of any of the Securities, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing Date, as will be filed in a timely manner.
The Parent, each Company and each of their Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(q) Environmental and Safety Laws. No Company nor any of their Domestic
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 12(q), no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by any Company or any of its Domestic Subsidiaries
or, to its knowledge, by any other Person on any property owned, leased or used
by any Company or any of its Domestic Subsidiaries. For the purposes of the
preceding sentence, “Hazardous Materials” shall mean:

(i) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; and

(ii) any petroleum products or nuclear materials.

(r) Valid Offering. Assuming the accuracy of the representations and warranties
of Laurus contained in this Agreement, the offer and issuance of the Securities
will be exempt from the registration requirements of the Securities Act of 1933,
as amended (the “Securities Act”), and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.

(s) Full Disclosure. The Parent, each Company and each of their Domestic
Subsidiaries has provided Laurus with all information requested by Laurus in
connection with Laurus’ decision to enter into this Agreement, including all
information the Parent, each Company and their Domestic Subsidiaries believe is
reasonably necessary to make such investment decision. Neither this Agreement,
the Ancillary Agreements nor the exhibits and schedules hereto and thereto nor
any other document delivered by the Parent, any Company or any of their Domestic
Subsidiaries to Laurus or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to Laurus by the Parent, any Company or any of
their Subsidiaries

 

21



--------------------------------------------------------------------------------

were based on their experience in the industry and on assumptions of fact and
opinion as to future events which they, at the date of the issuance of such
projections or estimates, believed to be reasonable.

(t) Insurance. Each Company and each of its Domestic Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which it believes are customary for companies similarly situated to
such Company and its Domestic Subsidiaries in the same or similar business.

(u) SEC Reports and Financial Statements. Except as set forth on Schedule 12(u),
to the extent applicable, the Parent, each Company and each of their Domestic
Subsidiaries has filed all proxy statements, reports and other documents
required to be filed by it under the Exchange Act. To the extent the Common
Stock of the Parent or Latin is publicly traded, each of the Parent and/or
Latin, as applicable, has furnished Laurus with copies of: (i) its Annual Report
on Form 10-KSB for its fiscal year most recently ended; and (ii) its Quarterly
Reports on Form 10-QSB for the three fiscal quarters most recently ended, and
the Form 8-K filings which it has made during the previous fiscal year and the
current fiscal year to date (collectively, the “SEC Reports”). To the extent the
Common Stock of the Parent and/or Latin is publicly traded and except as set
forth on Schedule 12(u), each SEC Report was, at the time of its filing, in
substantial compliance with the requirements of its respective form and none of
the SEC Reports, nor the financial statements (and the notes thereto) included
in the SEC Reports, as of their respective filing dates, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements (and the notes thereto) included in the SEC Reports, if any, have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed)
and fairly present in all material respects the financial condition, the results
of operations and cash flows of the Parent and its Subsidiaries, on a
consolidated basis, as of, and for, the periods presented in each such SEC
Report.

(v) Listing. Each of the Parent’s and Latin’s Common Stock, if publicly traded,
is listed or quoted, as applicable, on the Principal Market and satisfies all
requirements for the continuation of such listing or quotation, as applicable,
and each of the Parent and Latin shall do all things necessary for the
continuation of such listing or quotation, as applicable. Neither the Parent nor
Latin has received any notice that its Common Stock will be delisted from, or no
longer quoted on, as applicable, the Principal Market or that its Common Stock
does not meet all requirements for such listing or quotation, as applicable.

(w) No Integrated Offering. Neither the Parent, any Company, nor any of their
Domestic Subsidiaries nor any of its Affiliates, nor any Person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement or any
Ancillary Agreement to be integrated with prior offerings by it for purposes of
the Securities Act which would prevent it from issuing the Securities pursuant
to Rule 506 under the Securities Act, or any applicable exchange-related
equityholder approval provisions, nor

 

22



--------------------------------------------------------------------------------

will it or any of its Affiliates or Domestic Subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings.

(x) Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Parent, any Company nor any of their Domestic
Subsidiaries will issue any stop transfer order or other order impeding the sale
and delivery of any of the Securities at such time as the Securities are
registered for public sale or an exemption from registration is available,
except as required by state and federal securities laws.

(y) Dilution. The Parent specifically acknowledges that the Parent’s obligation
to issue the shares of Common Stock upon conversion of the Secured Convertible
Term Note is binding upon the Parent and enforceable regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Parent. Latin specifically acknowledges that Latin’s obligation to issue Equity
Interests upon the exercise of the Warrants is binding upon Latin and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of Latin.

(z) Patriot Act. The Parent and each Company certifies that, to the best of its
knowledge, neither it nor any of its Subsidiaries has been designated, nor is or
shall be owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224. The Parent and each Company hereby acknowledges that Laurus seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Parent and each Company hereby
represents, warrants and covenants that: (i) none of the cash or property that
it or any of its Subsidiaries will pay or will contribute to Laurus has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by it or any of its
Subsidiaries to Laurus, to the extent that they are within its or any such
Subsidiary’s control shall cause Laurus to be in violation of the United States
Bank Secrecy Act, the United States International Money Laundering Control Act
of 1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. The Parent and each Company shall promptly
notify Laurus if any of these representations, warranties and covenants ceases
to be true and accurate regarding it or any of its Subsidiaries. The Parent and
each Company shall provide Laurus with any and all additional information
regarding it and each Subsidiary thereof that Laurus deems necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. The Parent and each Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations, warranties and covenants are incorrect, or if otherwise
required by applicable law or regulation related to money laundering or similar
activities, Laurus may undertake appropriate actions to ensure compliance with
applicable law or regulation, including but not limited to segregation and/or
redemption of Laurus’ investment in it. The Parent and each Company further
understands that Laurus may release confidential information about it and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Laurus, in its sole discretion, determines that it is in the best
interests of Laurus in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.

(aa) Company Name; Locations of Offices, Records and Collateral. Schedule 12(aa)
sets forth each Company’s name as it appears in official filings in the state of
its organization, the type of entity of each Company, the organizational
identification number

 

23



--------------------------------------------------------------------------------

issued by each Company’s state of organization or a statement that no such
number has been issued, each Company’s state of organization, and the location
of each Company’s chief executive office, corporate offices, warehouses, other
locations of Collateral and locations where records with respect to Collateral
are kept (including in each case the county of such locations) and, except as
set forth in such Schedule 12(aa), such locations have not changed during the
preceding twelve months. As of the Closing Date, during the prior five years,
except as set forth in Schedule 12(aa), no Company has been known as or
conducted business in any other name (including trade names). Each Company has
only one state of organization.

(bb) ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i) no
Company nor any of its Subsidiaries has engaged in any Prohibited Transactions
(as defined in Section 406 of ERISA and Section 4975 of the Code); (ii) each
Company and each of its Domestic Subsidiaries has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans;
(iii) no Company nor any of its Domestic Subsidiaries has any knowledge of any
event or occurrence which would cause the Pension Benefit Guaranty Corporation
to institute proceedings under Title IV of ERISA to terminate any employee
benefit plan(s); (iv) no Company nor any of its Domestic Subsidiaries has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than its or such Domestic Subsidiary’s employees;
and (v) no Company nor any of its Domestic Subsidiaries has withdrawn,
completely or partially, from any multi-employer pension plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980.

(cc) Telecommunications Licenses.

(i) Set forth on Schedule 12(cc) is a true and correct description of all
Telecommunications Licenses issued in the name of or assigned to any Company or
any Subsidiary of any Company and all such Telecommunication Licenses are in
full force and effect and have been duly and validly issued in the name of, or
validly assigned to, the applicable Company and/or its respective Subsidiary, as
applicable, and true, complete and correct copies of each Telecommunications
License have been delivered to Laurus. None of the Telecommunications Licenses
is subject to any conditions or requirements that are not generally imposed by
the FCC, applicable State PUC or applicable Foreign Regulatory Authority upon
holders of such Telecommunications Licenses. The Telecommunications Licenses set
forth on Schedule 12(cc) are the only material licenses, permits,
authorizations, consents or approvals required from the FCC, any applicable
State PUC or Foreign Regulatory Authority for the operation of the
telecommunications or communications businesses of the Companies and their
Subsidiaries as those businesses are currently conducted.

(ii) Each Company and each Subsidiary of each Company (a) has duly filed all
material reports and other filings which are required to be filed under the
Communications Laws and has paid all fees due to the FCC, any State PUC or
Foreign Regulatory Authority, including but not limited to the submission of all
required FCC Forms 499-A and Forms 499-Q and the payment of all Universal
Service Fund fees, all Telecommunications Relay Service Fund fees, all North
American Numbering Plan Fund fees, all Local Number Portability Fund fees, all
regulatory fees, and all franchise fees and (b) is in compliance in all material

 

24



--------------------------------------------------------------------------------

respects with the Communications Laws. All information provided by or on behalf
of any Company or any Subsidiary of any Company in any filing with the FCC, any
State PUC or Foreign Regulatory Authority was, at the time of filing, true,
correct and complete in all material respects when made, and the FCC, applicable
State PUC, or Foreign Regulatory Authority has been notified of any material
changes in such information as may be required by the Communications Laws.

(iii) The execution and delivery of this Agreement and the Ancillary Agreements
will not (i) violate or conflict with the Communications Laws; (ii) require the
prior consent or authorization of, or notice to, the FCC, any State PUC or
Foreign Regulatory Authority; or (iii) result in or cause a forfeiture,
suspension, termination, revocation, impairment, adverse modification or
non-renewal of any of the Telecommunications Licenses.

(iv) Except with respect to general rulemaking and similar proceedings relating
generally to the telecommunications or communications industries, (i) there is
no adverse judgment, decree or order issued against any Company or any of its
Subsidiaries by the FCC, any applicable State PUC, or Foreign Regulatory
Authority; and (ii) except as set forth on Schedule 12(l), there are no
proceedings or investigations pending or, to the knowledge of the Parent and
each Company, threatened from or before the FCC, a State PUC or Foreign
Regulatory Authority naming any Company or any of its Subsidiaries or their
Telecommunications Licenses.

13. Covenants. The Parent and each Company, as applicable, covenants and agrees
with Laurus as follows:

(a) Stop-Orders. Each of the Parent and Latin, as applicable, shall advise
Laurus, promptly after it receives notice of issuance by the SEC, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the Parent,
or of the suspension of the qualification of the Common Stock for offering or
sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

(b) Listing. To the extent the Common Stock of the Parent and/or Latin is
publicly traded, the Parent and Latin, as applicable, shall promptly secure the
listing or quotation, as applicable, of the shares of Common Stock issuable upon
conversion of the Secured Convertible Term Note and exercise of the Warrants on
the Principal Market upon which shares of Common Stock are listed or quoted, as
applicable, (subject to official notice of issuance) and shall maintain such
listing or quotation, as applicable, so long as any other shares of Common Stock
shall be so listed or quoted, as applicable. Each of the Parent and Latin shall
maintain the listing or quotation, as applicable, of its Common Stock that is
publicly traded on the Principal Market, and will comply in all material
respects with the Parent’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers (“NASD”) and
such exchanges, as applicable.

(c) Market Regulations. To the extent the Common Stock of the Parent and/or
Latin is publicly traded, the Parent and Latin, as applicable, shall notify the
SEC, NASD and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to Laurus and promptly provide copies thereof to Laurus.

 

25



--------------------------------------------------------------------------------

(d) Reporting Requirements. To the extent the Common Stock of the Parent and/or
Latin is publicly traded, the Parent and Latin, as applicable, shall timely file
with the SEC all reports required to be filed pursuant to the Exchange Act and
refrain from terminating its status as an issuer required by the Exchange Act to
file reports thereunder even if the Exchange Act or the rules or regulations
thereunder would permit such termination.

(e) Use of Funds. The Companies shall use the proceeds of the Loans for general
working capital purposes, merger and acquisition opportunities related to the
telecommunications business, expansion of the Companies’ telephone business in
the United States of America, in each case solely to the extent not otherwise
prohibited by the terms of this Agreement and the Ancillary Agreements.

(f) Access to Facilities. Each Company shall, and shall cause each of its
Domestic Subsidiaries to, permit any representatives designated by Laurus (or
any successor of Laurus), upon reasonable notice and during normal business
hours, at Companies’ expense and accompanied by a representative of Company
Agent (provided that no such prior notice shall be required to be given and no
such representative shall be required to accompany Laurus in the event Laurus
believes such access is necessary to preserve or protect the Collateral or
following the occurrence and during the continuance of an Event of Default), to:

(i) visit and inspect any of any Company’s or any such Domestic Subsidiary’s
properties;

(ii) examine its or any such Domestic Subsidiary’s corporate and financial
records (unless such examination is not permitted by federal, state or local law
or by contract) and make copies thereof or extracts therefrom; and

(iii) discuss any Company’s or any such Domestic Subsidiary’s affairs, finances
and accounts with such Company or any such Domestic Subsidiary’s Board members,
officers and Accountants.

Notwithstanding the foregoing, neither it nor any of its Domestic Subsidiaries
shall provide any material, non-public information to Laurus unless Laurus signs
a confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

(g) Taxes. The Parent and each Company shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon it and its Subsidiaries’ income, profits, property or
business, as the case may be; provided, however, that any such tax, assessment,
charge or levy need not be paid currently if (i) the validity thereof shall
currently and diligently be contested in good faith by appropriate proceedings,
(ii) such tax, assessment, charge or levy shall have no effect on the Lien
priority of Laurus in the Collateral, and (iii) if it and/or such Subsidiary, as
applicable, shall have set aside on its and/or such Subsidiary’s books adequate
reserves with respect thereto in accordance with GAAP; and provided, further,
that it shall, and shall cause each of its Subsidiaries to,

 

26



--------------------------------------------------------------------------------

pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefor.

(h) Insurance. (i) Each Company shall bear the full risk of loss from any loss
of any nature whatsoever with respect to the Collateral and each Company and
each of its Domestic Subsidiaries will, jointly and severally, bear the full
risk of loss from any loss of any nature whatsoever with respect to the assets
pledged to Laurus as security for the Obligations. Furthermore, each Company
will insure or cause the Collateral to be insured in Laurus’ name as an
additional insured and lender loss payee, with an appropriate loss payable
endorsement in form and substance satisfactory to Laurus, against loss or damage
by fire, flood, sprinkler leakage, theft, burglary, pilferage, loss in transit
and other risks customarily insured against by companies in similar business
similarly situated as it and its Domestic Subsidiaries including but not limited
to workers compensation, public and product liability and business interruption,
and such other hazards as Laurus shall specify in amounts and under insurance
policies and bonds by insurers acceptable to Laurus and all premiums thereon
shall be paid by such Company and the policies delivered to Laurus. If any such
Company fails to obtain the insurance and in such amounts of coverage as
otherwise required pursuant to this Section (h), Laurus may procure such
insurance and the cost thereof shall be promptly reimbursed by the Companies,
jointly and severally, and shall constitute Obligations.

(ii) No Company’s insurance coverage shall be impaired or invalidated by any act
or neglect of any Company or any of its Domestic Subsidiaries and the insurer
will provide Laurus with no less than thirty (30) days notice prior of
cancellation;

(iii) Laurus, in connection with its status as a lender loss payee, will be
assigned at all times to a first lien position until such time as all
Obligations have been indefeasibly satisfied in full.

(i) Intellectual Property. Each Company shall, and shall cause each of its
Domestic Subsidiaries to, maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
Intellectual Property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business and/or deemed by Laurus in its
reasonable discretion to be necessary in order to maintain the value of the
Collateral consisting of Intellectual Property.

(j) Properties. Each Company shall, and shall cause each of its Subsidiaries to,
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each Company
shall, and shall cause each of its Subsidiaries to, at all times comply with
each provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.

(k) Confidentiality. The Parent and each Company shall not, and shall not permit
any of their Subsidiaries to disclose, and will not include in any public
announcement, the name of Laurus, unless expressly agreed to by Laurus or unless
and until such disclosure is required by law or applicable regulation, and then
only to the extent of such requirement. Notwithstanding the

 

27



--------------------------------------------------------------------------------

foregoing, the Parent, each Company and its Subsidiaries may disclose Laurus’
identity and the terms of this Agreement to its current and prospective debt and
equity financing sources.

(l) Required Approvals. The Parent and each Company shall not, and shall not
permit any of its Domestic Subsidiaries to, without the prior written consent of
Laurus, (i) create, incur, assume or suffer to exist any indebtedness (exclusive
of trade debt) whether secured or unsecured other than (A) each Company’s
indebtedness to Laurus and as set forth on Schedule 13(l)(i) attached hereto and
made a part hereof and (B) Purchase Money Indebtedness in an aggregate amount
not to exceed (1) 9,400,000 during the 2007 fiscal year, (2) $2,000,000 during
the 2008 fiscal year, (3) $1,700,000 during the 2009 fiscal year and (4) $0
during each fiscal year thereafter; (ii) cancel any debt owing to it in excess
of $50,000 in the aggregate during any 12 month period; (iii) assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by it or its Subsidiaries or deposit or collection or similar
transactions in the ordinary course of business; (iv) directly or indirectly
declare, pay or make any dividend or distribution on any class of its Equity
Interests or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any of its or its Subsidiaries’ Equity
Interests, or issue any preferred Equity Interests; (v) purchase or hold
beneficially any Stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, any other Person, including any partnership or joint
venture, except (1) investment in Subsidiaries so long as such investment in any
one Subsidiary does not exceed $100,000 during any fiscal year and investments
in all Subsidiaries does not exceed $250,000 during any fiscal year, (2) travel
advances and (3) loans to its existing Domestic Subsidiaries so long as such
Domestic Subsidiaries are designated as either a co-borrower hereunder or has
entered into such guaranty and security documentation required by Laurus,
including, without limitation, to grant to Laurus a first priority perfected
security interest in substantially all of such Domestic Subsidiary’s assets to
secure the Obligations; (vi) create or permit to exist any Domestic Subsidiary,
other than any Domestic Subsidiary in existence on the date hereof and listed in
Schedule 12(b) unless such new Subsidiary is a wholly-owned Subsidiary and is
designated by Laurus as either a co-borrower or guarantor hereunder and such
Subsidiary shall have entered into all such documentation required by Laurus,
including, without limitation, to grant to Laurus a first priority perfected
security interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vii) directly or indirectly, prepay any indebtedness (other than
to Laurus and in the ordinary course of business), or repurchase, redeem, retire
or otherwise acquire any indebtedness (other than to Laurus and in the ordinary
course of business) except to make scheduled payments of principal and interest
thereof; (viii) enter into any merger, consolidation or other reorganization
with or into any other Person or acquire all or a portion of the assets or
Equity Interests of any Person or permit any other Person to consolidate with or
merge with it, unless (1) such Company is the surviving entity of such merger or
consolidation, (2) no Event of Default shall exist immediately prior to and
after giving effect to such merger or consolidation, (3) such Company shall have
provided Laurus copies of all documentation relating to such merger or
consolidation, (4) all transactions in connection therewith shall be consummated
in accordance with all applicable law, (5) the consideration payable in
connection with any such acquisition does not exceed $250,000 and (6) such
Company shall have provided Laurus with at least thirty (30) days’ prior written
notice of such merger or consolidation; (ix) materially change or permit any of
its Subsidiaries to

 

28



--------------------------------------------------------------------------------

change the nature of the business in which they are presently engaged;
(x) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict its or any of its Domestic Subsidiaries’ right to
perform the provisions of this Agreement or any of the Ancillary Agreements;
(xi) change its fiscal year or make any changes in accounting treatment and
reporting practices without prior written notice to Laurus except as required by
GAAP or in the tax reporting treatment or except as required by law; (xii) enter
into any transaction with any employee, member or the Board or Affiliate, except
in the ordinary course on arms-length terms; provided, however, that so long as
(1) no Event of Default exists, (ii) the Companies have achieved EBITDA of not
less than $1 during the immediately preceding fiscal quarter and (iii) Laurus
has received the most current version of [the Management Agreement], at the
times specified and the amounts set forth in [the Management Agreement], the
Companies may make the payment of the annual management fee and reimbursement of
expenses to the Parent, provided, however, that payments under this clause shall
in any event not exceed $250,000 during any fiscal year, (xiii) bill Accounts
under any name except the present name of such Company; or (xiv) sell, lease,
transfer or otherwise dispose of any of its properties or assets, or any of the
properties or assets of its Subsidiaries, except for (1) sales, leases, transfer
or dispositions by any Company to any other Company, (2) the sale of Inventory
in the ordinary course of business and (3) the disposition or transfer in the
ordinary course of business during any fiscal year of obsolete and worn-out
Equipment and only to the extent that (x) the proceeds of any such disposition
are used to acquire replacement Equipment which is subject to Laurus’ first
priority security interest or are used to repay Loans or to pay general
corporate expenses, or (y) following the occurrence of an Event of Default which
continues to exist, the proceeds of which are remitted to Laurus to be held as
cash collateral for the Obligations.

(m) Reissuance of Securities. The Parent or the Companies, as applicable, shall
reissue certificates representing the Securities without the legends set forth
in Section 40 below at such time as:

(i) the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or

(ii) upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.

Each of the Parent and the Companies agrees to cooperate with Laurus in
connection with all resales pursuant to Rule 144(d) and Rule 144(k) and provide
legal opinions necessary to allow such resales provided each of the Companies
and the Parent, as applicable, and its counsel receive reasonably requested
representations from Laurus and broker, if any.

(n) Opinion. On the Closing Date, the Parent and the Companies shall deliver to
Laurus an opinion acceptable to Laurus from the Parent’s and each Company’s
legal counsel. The Parent and each Company will provide, at the Companies’ joint
and several expense, such other legal opinions in the future as are reasonably
necessary for the resale and conversion of the Secured Convertible Term Note and
the exercise of the Warrants.

 

29



--------------------------------------------------------------------------------

(o) Legal Name, etc. Neither the Parent nor any Company shall, without providing
Laurus with 30 days prior written notice, change (i) its name as it appears in
the official filings in the state of its organization, (ii) the type of legal
entity it is, (iii) its organization identification number, if any, issued by
its state of organization, (iv) its state of organization or (v) amend its
certificate of incorporation, by-laws or other organizational document.

(p) Compliance with Laws. The operation of the Parent, each Company and each of
their Subsidiaries’ business is and shall continue to be in compliance in all
material respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.

(q) Notices. The Parent, each Company and each of their Subsidiaries shall
promptly inform Laurus in writing of: (i) the commencement of all proceedings
and investigations by or before and/or the receipt of any notices from, any
governmental or nongovernmental body and all actions and proceedings in any
court or before any arbitrator against or in any way concerning any event which
could reasonably be expected to have singly or in the aggregate, a Material
Adverse Effect; (ii) any change which has had, or could reasonably be expected
to have, a Material Adverse Effect; (iii) any Event of Default or Default; and
(iv) any default or any event which with the passage of time or giving of notice
or both would constitute a default under any agreement for the payment of money
to which it or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries or any of its or any such Subsidiary’s properties may be bound the
breach of which would have a Material Adverse Effect.

(r) Margin Stock. No Company shall permit any of the proceeds of the Loans made
hereunder to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.

(s) Offering Restrictions. Except as previously disclosed in the SEC Reports, or
stock or stock options granted to its employees or directors, neither the
Parent, any Company nor any of their Domestic Subsidiaries shall, prior to the
full repayment of the Notes (together with all accrued and unpaid interest and
fees related thereto) and termination of this Agreement, (x) enter into any
equity line of credit agreement or similar agreement with a floorless pricing
feature or (y) issue, or enter into any agreement to issue, any securities with
a floorless variable/floating conversion and/or pricing feature which are or
could be (by conversion or registration) free-trading securities (i.e. common
stock subject to a registration statement).

(t) Authorization and Reservation of Shares. The Parent shall at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the full conversion of the Secured Convertible Term Note. Latin shall at all
times have authorized and reserved a sufficient number of Equity Interests to
provide for the full exercise of the Warrants.

 

30



--------------------------------------------------------------------------------

(u) FIRPTA. Neither the Parent, any Company, nor any of their Subsidiaries, is a
“United States real property holding corporation” as such term is defined in
Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder and it and each of its Subsidiaries shall at no time take
any action or otherwise acquire any interest in any asset or property to the
extent the effect of which shall cause it and/or such Subsidiary, as the case
may be, to be a “United States real property holding corporation” as such term
is defined in Section 897(c)(2) of the Code and Treasury Regulation
Section 1.897-2 promulgated thereunder.

(v) Financing Right of First Refusal.

(i) Each Company hereby grants to Laurus a right of first refusal to provide any
Additional Financing (as defined below) to be issued by any Company and/or any
of its Subsidiaries (the “Additional Financing Parties”), subject to the
following terms and conditions. From and after the date hereof, prior to the
incurrence of any additional indebtedness and/or the sale or issuance of any
equity interests of the Additional Financing Parties (an “Additional
Financing”), Company Agent shall notify Laurus of such Additional Financing. In
connection therewith, Company Agent shall submit a fully executed term sheet (a
“Proposed Term Sheet”) to Laurus setting forth the terms, conditions and pricing
of any such Additional Financing (such financing to be negotiated on “arm’s
length” terms and the terms thereof to be negotiated in good faith) proposed to
be entered into by the Additional Financing Parties. Laurus shall have the
right, but not the obligation, to deliver to Company Agent its own proposed term
sheet (the “Laurus Term Sheet”) setting forth the terms and conditions upon
which Laurus would be willing to provide such Additional Financing to the
Additional Financing Parties. The Laurus Term Sheet shall contain terms no less
favorable to the Additional Financing Parties than those outlined in Proposed
Term Sheet. Laurus shall deliver to Company Agent the Laurus Term Sheet within
ten (10) Business Days of receipt of each such Proposed Term Sheet. If the
provisions of the Laurus Term Sheet are at least as favorable to the Additional
Financing Parties as the provisions of the Proposed Term Sheet, the Additional
Financing Parties shall enter into and consummate the Additional Financing
transaction outlined in the Laurus Term Sheet.

(ii) Neither the Parent nor any Company shall, and shall permit its Subsidiaries
to, agree, directly or indirectly, to any restriction with any Person which
limits the ability of Laurus to consummate an Additional Financing with it or
any of its Subsidiaries.

(w) Prohibition of Amendments to Subordinated Debt Documentation. No Company
shall amend, modify or in any way alter the terms of any of the Subordinated
Debt Documentation.

(x) Prohibition of Grant of Collateral for Subordinated Debt Documentation. No
Company shall grant or permit any of its Domestic Subsidiaries to grant to any
Person any Collateral of such Company or any collateral of any of its Domestic
Subsidiaries as security for any obligation arising under the Subordinated Debt
Documentation, unless the Lien priorities with respect to the same are expressly
covered by the terms of a Subordination Agreement.

(y) Prohibitions of Payment Under Subordinated Debt Documentation. No Company
nor any of their Subsidiaries shall make any payments in respect of the
indebtedness evidenced by the Subordinated Debt Documentation unless such
payments are expressly permitted by the applicable Subordination Agreement.

 

31



--------------------------------------------------------------------------------

(z) Communications Regulatory Matters. Parent, each Company and their respective
Subsidiaries, as applicable, shall (a) timely file all material reports and
other filings which are required to be filed under the Communications Laws and
pay all fees due to the FCC, any State PUC or Foreign Regulatory Authority,
including but not limited to the submission of all required FCC Forms 499-A and
Forms 499-Q and the payment of all Universal Service Fund fees, all
Telecommunications Relay Service Fund fees, all North American Numbering Plan
Fund fees, all Local Number Portability Fund fees, all regulatory and other
related fees and taxes, and (b) operate its businesses in compliance with the
Communications Laws.

14. Further Assurances. At any time and from time to time, upon the written
request of Laurus and at the sole expense of Companies, each Company shall
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as Laurus may request (a) to obtain the
full benefits of this Agreement and the Ancillary Agreements, (b) to protect,
preserve and maintain Laurus’ rights in the Collateral and under this Agreement
or any Ancillary Agreement, and/or (c) to enable Laurus to exercise all or any
of the rights and powers herein granted or any Ancillary Agreement.

15. Representations, Warranties and Covenants of Laurus. Laurus hereby
represents, warrants and covenants to the Parent and each Company as follows:

(a) Requisite Power and Authority. Laurus has all necessary power and authority
under all applicable provisions of law to execute and deliver this Agreement and
the Ancillary Agreements and to carry out their provisions. All corporate action
on Laurus’ part required for the lawful execution and delivery of this Agreement
and the Ancillary Agreements have been or will be effectively taken prior to the
Closing Date. Upon their execution and delivery, this Agreement and the
Ancillary Agreements shall be valid and binding obligations of Laurus,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable and
legal remedies.

(b) Investment Representations. Laurus understands that the Securities are being
offered pursuant to an exemption from registration contained in the Securities
Act based in part upon Laurus’ representations contained in this Agreement,
including, without limitation, that Laurus is an “accredited investor” within
the meaning of Regulation D under the Securities Act. Laurus has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the Notes to be issued to
it under this Agreement and the Securities acquired by it upon the conversion of
the Secured Convertible Term Note and the exercise of the Warrants.

(c) Laurus Bears Economic Risk. Laurus has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Parent and the Companies so that it is capable of evaluating the
merits and risks of its investment in the Parent and the Companies and has the
capacity to protect its own interests. Laurus must bear the economic

 

32



--------------------------------------------------------------------------------

risk of this investment until the Equity Interests in the Parent are sold
pursuant to (i) an effective registration statement under the Securities Act, or
(ii) an exemption from registration is available.

(d) Investment for Own Account. The Securities are being issued to Laurus for
its own account for investment only, and not as a nominee or agent and not with
a view towards or for resale in connection with their distribution.

(e) Laurus Can Protect Its Interest. Laurus represents that by reason of its, or
of its management’s, business and financial experience, Laurus has the capacity
to evaluate the merits and risks of its investment in the Notes, and the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the Ancillary Agreements. Further, Laurus is
aware of no publication of any advertisement or other general solicitation in
connection with the transactions contemplated in the Agreement or the Ancillary
Agreements.

(f) Accredited Investor. Laurus represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

(g) Shorting. Neither Laurus nor any of its Affiliates or investment partners
has, will, or will cause any Person, to directly engage in “short sales” of the
Parent’s Common Stock as long as any amount under any Note shall remain
outstanding.

(h) Patriot Act. Laurus certifies that, to the best of Laurus’ knowledge, Laurus
has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. Laurus seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, Laurus hereby represents, warrants and covenants
that: (i) none of the cash or property that Laurus will use to make the Loans
has been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (ii) no disbursement by Laurus to any
Company to the extent within Laurus’ control, shall cause Laurus to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. Laurus shall
promptly notify the Company Agent if any of these representations ceases to be
true and accurate regarding Laurus. Laurus agrees to provide the Company Agent
any additional information regarding Laurus that the Company Agent deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. Laurus understands and agrees that if
at any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, Laurus may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of Laurus’ investment in the Companies and the
Parent. Laurus further understands that the Parent and/or the Companies may
release information about Laurus and, if applicable, any underlying beneficial
owners, to proper authorities if the Parent and/or the Companies, in their sole
discretion, determine that it is in the best interests of the Parent and/or the
Companies in light of relevant rules and regulations under the laws set forth in
subsection (ii) above.

 

33



--------------------------------------------------------------------------------

(i) Limitation on Acquisition of Common Stock. Notwithstanding anything to the
contrary contained in this Agreement, any Ancillary Agreement, or any document,
instrument or agreement entered into in connection with any other transaction
entered into by and between Laurus and any Company (and/or Subsidiaries or
Affiliates of any Company), Laurus shall not acquire stock in the Parent
(including, without limitation, pursuant to a contract to purchase, by
exercising an option or warrant, by converting any other security or instrument,
by acquiring or exercising any other right to acquire, shares of stock or other
security convertible into shares of stock in the Parent, or otherwise, and such
options, warrants, conversion or other rights shall not be exercisable) to the
extent such stock acquisition would cause any interest (including any original
issue discount) payable by any Company to Laurus not to qualify as portfolio
interest, within the meaning of Section 881(c)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) by reason of Section 881(c)(3) of the Code,
taking into account the constructive ownership rules under Section 871(h)(3)(C)
of the Code (the “Stock Acquisition Limitation”). The Stock Acquisition
Limitation shall automatically become null and void without any notice to any
Company or the Parent upon the earlier to occur of either (a) the Parent’s
delivery to Laurus of a Notice of Redemption (as defined in the Secured
Convertible Term Note) or (b) the existence of an Event of Default at a time
when the average closing price of the Common Stock as reported by Bloomberg,
L.P. on the Principal Market for the immediately preceding five trading days is
greater than or equal to 150% of the Fixed Conversion Price (as defined in the
Secured Convertible Term Note).

16. Power of Attorney. Each Company hereby appoints Laurus, or any other Person
whom Laurus may designate as such Company’s attorney, with power to: (a)(i)
execute any security related documentation on such Company’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by such Company or on such Company’s behalf; (ii) to file financing
statements against such Company covering the Collateral (and, in connection with
the filing of any such financing statements, describe the Collateral as “all
assets and all personal property, whether now owned and/or hereafter acquired”
(or any substantially similar variation thereof)); (iii) sign such Company’s
name on any invoice or bill of lading relating to any Accounts, drafts against
Account Debtors, schedules and assignments of Accounts, notices of assignment,
financing statements and other public records, verifications of Account and
notices to or from Account Debtors; and (iv) to do all other things Laurus deems
necessary to carry out the terms of Section 6 of this Agreement and (b) upon the
occurrence and during the continuance of an Event of Default; (v) endorse such
Company’s name on any checks, notes, acceptances, money orders, drafts or other
forms of payment or security that may come into Laurus’ possession; (vi) verify
the validity, amount or any other matter relating to any Account by mail,
telephone, telegraph or otherwise with Account Debtors; (vii) do all other
things necessary to carry out this Agreement, any Ancillary Agreement and all
related documents; and (viii) notify the post office authorities to change the
address for delivery of such Company’s mail to an address designated by Laurus,
and to receive, open and dispose of all mail addressed to such Company. Each
Company hereby ratifies and approves all acts of the attorney. Neither Laurus,
nor the attorney will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law, except for gross negligence or willful
misconduct. This power, being coupled with an interest, is irrevocable so long
as Laurus has a security interest and until the Obligations have been fully
satisfied.

 

34



--------------------------------------------------------------------------------

17. Term of Agreement. Laurus’ agreement to make Loans and extend financial
accommodations under and in accordance with the terms of this Agreement or any
Ancillary Agreement shall continue in full force and effect until the expiration
of the Term. At Laurus’ election following the occurrence of an Event of
Default, Laurus may terminate this Agreement. The termination of this Agreement
shall not affect any of Laurus’ rights hereunder or any Ancillary Agreement and
the provisions hereof and thereof shall continue to be fully operative until all
transactions entered into, rights or interests created and the Obligations have
been irrevocably disposed of, concluded or liquidated.

18. Termination of Lien. The Liens and rights granted to Laurus hereunder and
any Ancillary Agreements and the financing statements filed in connection
herewith or therewith shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that any Company’s account may
from time to time be temporarily in a zero or credit position, until all of the
Obligations have been indefeasibly paid or performed in full and this Agreement
has been terminated in accordance with the terms of this Agreement. Laurus shall
not be required to send termination statements to any Company, or to file them
with any filing office, unless and until this Agreement and the Ancillary
Agreements shall have been terminated in accordance with their terms and all
Obligations indefeasibly paid in full in immediately available funds.
Notwithstanding the foregoing, Laurus shall release its security interests at
any time after twenty (20) days notice upon irrevocable payment to it of all
Obligations if each Company, the Parent and each other Guarantor shall have
provided Laurus with an executed release of any and all claims which such
Company, the Parent or such other Guarantor may have or thereafter have under
this Agreement and all Ancillary Agreements and (ii) each Company shall have
paid to Laurus an early payment fee in an amount equal to the Redemption Amount
(as defined in the Secured Convertible Term Note) and such other amounts
required to be paid by the Companies to Laurus at such time pursuant to and in
accordance with the terms of the Secured Convertible Term Note; such fee being
intended to compensate Laurus for its costs and expenses incurred in initially
approving this Agreement or extending same and such fee being in addition to any
fee payable to Laurus under the Secured Convertible Term Note in connection with
the prepayment of the Term Loan. Such early payment fee shall be due and payable
jointly and severally by the Companies to Laurus upon termination by
acceleration of this Agreement by Laurus due to the occurrence and continuance
of an Event of Default; provided that, in the event of termination by
acceleration on account of the occurrence and continuance of an Event of
Default, the lesser of (x) the applicable early payment fee and (y) the
remainder of (I) the aggregate amount of the Default Payments (as defined in the
Notes) less (II) the then outstanding principal balance of the Notes, shall be
waived by Laurus.

19. Events of Default. The occurrence of any of the following shall constitute
an “Event of Default”:

(a) failure to make payment of any of the Obligations when required hereunder,
and, in any such case, such failure shall continue for a period of three
(3) days following the date upon which any such payment was due;

(b) failure by any Company or any of its Subsidiaries to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on such Company’s
and/or such Subsidiary’s books;

 

35



--------------------------------------------------------------------------------

(c) failure to perform under, and/or committing any breach of, in any material
respect, this Agreement or any covenant contained herein, which failure or
breach shall continue without remedy for a period of fifteen (15) Business Days
after the occurrence thereof;

(d) any representation, warranty or statement made by Parent, any Company or any
of its Subsidiaries or any Guarantor hereunder, in any Ancillary Agreement, any
certificate, statement or document delivered pursuant to the terms hereof, or in
connection with the transactions contemplated by this Agreement should prove to
be false or misleading in any material respect on the date as of which made or
deemed made;

(e) the occurrence of any default (or similar term) in the observance or
performance of any other agreement or condition relating to any indebtedness or
contingent obligation of any Company or any of its Domestic Subsidiaries
(including, without limitation, the indebtedness evidenced by the Subordinated
Debt Documentation) beyond the period of grace (if any), the effect of which
default is to cause, or permit the holder or holders of such indebtedness or
beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;

(f) attachments or levies in excess of $50,000 in the aggregate are made upon
any Company’s assets or a judgment is rendered against any Company’s property
involving a liability of more than $50,000 which shall not have been vacated,
discharged, stayed or bonded within thirty (30) days from the entry thereof;

(g) any change in any Company’s or any of its Subsidiary’s condition or affairs
(financial or otherwise) which in Laurus’ reasonable, good faith opinion, could
reasonably be expected to have a Material Adverse Effect;

(h) any Lien created hereunder or under any Ancillary Agreement for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest;

(i) any Company or any of its Subsidiaries or the Parent or any other Guarantor
shall (i) apply for, consent to or suffer to exist the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to without challenge within
ten (10) days of the filing thereof, or failure to have dismissed within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;

(j) any Company or any of its Domestic Subsidiaries or the Parent or any other
Guarantor shall admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business;

 

36



--------------------------------------------------------------------------------

(k) any Company or any of its Domestic Subsidiaries directly or indirectly
sells, assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;

(l) any “Person” or “group” (as such terms are defined in Sections 13(d) and
14(d) of the Exchange Act, as in effect on the date hereof), other than Laurus,
is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of 40% or more on a fully
diluted basis of the then outstanding voting equity interest of the Parent
(other than a “Person” or “group” that beneficially owns 40% or more of such
outstanding voting equity interests of the Parent on the date hereof), (ii) the
Board of the Parent or any Company shall cease to consist of a majority of the
Board of the Parent or any such Company, as applicable, on the date hereof (or
directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Parent or any Company or any
of its Domestic Subsidiaries merges or consolidates with, or sells all or
substantially all of its assets to, any other Person other than mergers
expressly permitted by Section 12(l)(viii);

(m) the indictment or threatened indictment of the Parent, any Company or any of
its Subsidiaries or any executive officer of the Parent, any Company or any of
its Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against the Parent, any Company or
any of its Subsidiaries or any executive officer of the Parent, any Company or
any of its Subsidiaries pursuant to which statute or proceeding penalties or
remedies sought or available include forfeiture of any of the property of any
Company or any of its Subsidiaries;

(n) an Event of Default (or similar term) shall occur under and as defined in
any Note or in any other Ancillary Agreement;

(o) any Company or any of its Domestic Subsidiaries or the Parent or any other
Guarantor shall breach any term or provision of any Ancillary Agreement to which
it is a party (including, without limitation, Section 7(e) of the Registration
Rights Agreement), in any material respect which breach is not cured within any
applicable cure or grace period provided in respect thereof (if any);

(p) any Company or any of its Domestic Subsidiaries or the Parent or any other
Guarantor attempts to terminate, challenges the validity of, or its liability
under this Agreement or any Ancillary Agreement, or any proceeding shall be
brought to challenge the validity, binding effect of any Ancillary Agreement or
any Ancillary Agreement ceases to be a valid, binding and enforceable obligation
of the Parent, such Company or any of its Subsidiaries or such Guarantor (to the
extent such Persons are a party thereto);

(q) to the extent that the Common Stock of the Parent and/or Latin, as
applicable, is publicly traded, an SEC stop trade order or Principal Market
trading suspension of the Common Stock shall be in effect for five
(5) consecutive days or five (5) days during a period of ten (10) consecutive
days, excluding in all cases a suspension of all trading on a Principal Market,
provided that the Parent and/or Latin, as applicable, shall not have been able
to cure such trading suspension within thirty (30) days of the notice thereof or
list the Common Stock on another Principal Market within sixty (60) days of such
notice; or

 

37



--------------------------------------------------------------------------------

(r) (i) the Parent’s failure to deliver Common Stock to Laurus pursuant to and
in the form required by the Secured Convertible Term Note and this Agreement, if
such failure to deliver Common Stock shall not be cured within two (2) Business
Days, (ii) any Company and/or the Parent is required to issue a replacement Note
to Laurus and such Company shall fail to deliver such replacement Note within
seven (7) Business Days or (iii) Latin’s failure to deliver Equity Interests to
Laurus pursuant to and in the form required by this Agreement and the Warrant,
if such failure to deliver Equity Interest shall not be cured within two
(2) Business Days; or

(s) the Parent, any Company or any of its Domestic Subsidiaries shall take or
participate in any action which would be prohibited under the provisions of any
of the Subordinated Debt Documentation or make any payment on the indebtedness
evidenced by the Subordinated Debt Documentation to a Person that was not
entitled to receive such payments under the subordination provisions of
applicable Subordinated Debt Documentation; or

(t) Company Agent shall have failed to deliver to Laurus evidence satisfactory
to Laurus that a Public Transaction shall have been consummated (in a manner
acceptable to Laurus) with respect to Parent on or prior to December 31, 2007.

20. Remedies. Following the occurrence of an Event of Default, Laurus shall have
the right to demand repayment in full of all Obligations, whether or not
otherwise due. Until all Obligations have been fully and indefeasibly satisfied,
Laurus shall retain its Lien in all Collateral. Laurus shall have, in addition
to all other rights provided herein and in each Ancillary Agreement, the rights
and remedies of a secured party under the UCC, and under other applicable law,
all other legal and equitable rights to which Laurus may be entitled, including
the right to take immediate possession of the Collateral, to require each
Company to assemble the Collateral, at Companies’ joint and several expense, and
to make it available to Laurus at a place designated by Laurus which is
reasonably convenient to both parties and to enter any of the premises of any
Company or wherever the Collateral shall be located, with or without force or
process of law, and to keep and store the same on said premises until sold (and
if said premises be the property of any Company, such Company agrees not to
charge Laurus for storage thereof), and the right to apply for the appointment
of a receiver for such Company’s property. Further, Laurus may, at any time or
times after the occurrence of an Event of Default, sell and deliver all
Collateral held by or for Laurus at public or private sale for cash, upon credit
or otherwise, at such prices and upon such terms as Laurus, in Laurus’ sole
discretion, deems advisable or Laurus may otherwise recover upon the Collateral
in any commercially reasonable manner as Laurus, in its sole discretion, deems
advisable. The requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Company Agent at Company Agent’s address as shown in
Laurus’ records, at least ten (10) days before the time of the event of which
notice is being given. Laurus may be the purchaser at any sale, if it is public.
In connection with the exercise of the foregoing remedies, Laurus is granted
permission to use all of each Company’s Intellectual Property. The proceeds of
sale shall be applied first to all costs and expenses of sale, including
attorneys’ fees, and second to the payment (in whatever order Laurus elects) of
all Obligations. After the indefeasible payment and satisfaction in full of all
of the Obligations, and after the payment by Laurus of any other amount required
by any provision of law, including Section 9-608(a)(1) of the UCC (but only
after Laurus has received what Laurus considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
Company Agent (for the benefit of the applicable Companies) or its
representatives or to whosoever

 

38



--------------------------------------------------------------------------------

may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct. The Companies shall remain jointly and severally liable
to Laurus for any deficiency. Each Company and Laurus acknowledge that the
actual damages that would be incurred by Laurus after the occurrence of an Event
of Default would be difficult to quantify and that such Company and Laurus have
agreed that the fees and obligations set forth in this Section and in this
Agreement would constitute fair and appropriate liquidated damages in the event
of any such termination. The parties hereto each hereby agree that the exercise
by any party hereto of any right granted to it or the exercise by any party
hereto of any remedy available to it (including, without limitation, the
issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder or under any Ancillary Agreement shall not
constitute confidential information and no party shall have any duty to the
other party to maintain such information as confidential, except for the
portions of such publicly filed documents that are subject to confidential
treatment request made by the Parent and/or the Companies to the SEC. In
addition to the foregoing, each Company hereby acknowledges that, upon an Event
of Default and at Laurus’ request, each Company shall immediately file, or cause
to be filed, such applications for approval and shall take all other and further
actions reasonably required by Laurus to obtain such approvals or consents by a
Governmental Authority as are necessary to transfer ownership and control to
Laurus or trustee or other fiduciary acting in lieu of Laurus in order to ensure
compliance with the Communications Laws of the Telecommunications Licenses held
by such Company.

21. Waivers. To the full extent permitted by applicable law, each Company hereby
waives (a) presentment, demand and protest, and notice of presentment, dishonor,
intent to accelerate, acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all of this
Agreement and the Ancillary Agreements or any other notes, commercial paper,
Accounts, contracts, Documents, Instruments, Chattel Paper and guaranties at any
time held by Laurus on which such Company may in any way be liable, and hereby
ratifies and confirms whatever Laurus may do in this regard; (b) all rights to
notice and a hearing prior to Laurus’ taking possession or control of, or to
Laurus’ replevy, attachment or levy upon, any Collateral or any bond or security
that might be required by any court prior to allowing Laurus to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws. Each of the Parent and each Company acknowledges that it has been advised
by counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.

22. Expenses. The Companies shall jointly and severally pay all of Laurus’
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with (x) subject to
the limitations set forth in Section 5(b)(iii), the preparation, execution and
delivery of this Agreement and the Ancillary Agreements, and (y) in connection
with the prosecution or defense of any action, contest, dispute, suit or
proceeding concerning any matter in any way arising out of, related to or
connected with this Agreement or any Ancillary Agreement. The Companies shall
also jointly and severally pay all of Laurus’ reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) Laurus’

 

39



--------------------------------------------------------------------------------

obtaining performance of the Obligations under this Agreement and any Ancillary
Agreements, including, but not limited to, the enforcement or defense of Laurus’
security interests, assignments of rights and Liens hereunder as valid perfected
security interests, (c) any attempt to inspect, verify, protect, collect, sell,
liquidate or otherwise dispose of any Collateral, (d) any appraisals or
re-appraisals of any property (real or personal) pledged to Laurus by any
Company or any of its Domestic Subsidiaries as Collateral for, or any other
Person as security for, the Obligations hereunder and (e) any consultations in
connection with any of the foregoing. The Companies shall also jointly and
severally pay Laurus’ customary bank charges for all bank services (including
wire transfers) performed or caused to be performed by Laurus for any Company or
any of its Domestic Subsidiaries at any Company’s or such Domestic Subsidiary’s
request or in connection with any Company’s loan account with Laurus. All such
costs and expenses together with all filing, recording and search fees, taxes
and interest payable by the Companies to Laurus shall be payable on demand and
shall be secured by the Collateral. If any tax by any Governmental Authority is
or may be imposed on or as a result of any transaction between any Company
and/or any Subsidiary thereof, on the one hand, and Laurus on the other hand,
which Laurus is or may be required to withhold or pay (including, without
limitation, as a result of a breach by any Company or any of its Subsidiaries of
Section 13(u) herein), the Companies hereby jointly and severally indemnify and
hold Laurus harmless in respect of such taxes, and the Companies will repay to
Laurus the amount of any such taxes which shall be charged to the Companies’
account; and until the Companies shall furnish Laurus with indemnity therefor
(or supply Laurus with evidence satisfactory to it that due provision for the
payment thereof has been made), Laurus may hold without interest any balance
standing to each Company’s credit and Laurus shall retain its Liens in any and
all Collateral.

23. Assignment By Laurus. Laurus may assign any or all of the Obligations
together with any or all of the security therefor to any Person and any such
assignee shall succeed to all of Laurus’ rights and obligations with respect
thereto; provided that Laurus shall not be permitted to effect any such
assignment to a competitor of any Company unless an Event of Default has
occurred and is continuing. Upon such assignment, Laurus shall be released from
all responsibility for the Collateral to the extent same is assigned to any
transferee. Laurus may from time to time sell or otherwise grant participations
in any of the Obligations and the holder of any such participation shall,
subject to the terms of any agreement between Laurus and such holder, be
entitled to the same benefits as Laurus with respect to any security for the
Obligations in which such holder is a participant. Each Company agrees that each
such holder may exercise any and all rights of banker’s lien, set-off and
counterclaim with respect to its participation in the Obligations as fully as
though such Company were directly indebted to such holder in the amount of such
participation.

24. No Waiver; Cumulative Remedies. Failure by Laurus to exercise any right,
remedy or option under this Agreement, any Ancillary Agreement or any supplement
hereto or thereto or any other agreement between or among any Company, the
Parent or any other Guarantor and Laurus or delay by Laurus in exercising the
same, will not operate as a waiver; no waiver by Laurus will be effective unless
it is in writing and then only to the extent specifically stated. Laurus’ rights
and remedies under this Agreement and the Ancillary Agreements will be
cumulative and not exclusive of any other right or remedy which Laurus may have.

 

40



--------------------------------------------------------------------------------

25. Application of Payments. Each Company irrevocably waives the right to direct
the application of any and all payments at any time or times hereafter received
by Laurus from or on such Company’s behalf and each Company hereby irrevocably
agrees that Laurus shall have the continuing exclusive right to apply and
reapply any and all payments received at any time or times hereafter against the
Obligations hereunder in such manner as Laurus may deem advisable
notwithstanding any entry by Laurus upon any of Laurus’ books and records.

26. Indemnity. Each Company hereby jointly and severally indemnifies and holds
Laurus, and its respective affiliates, employees, attorneys and agents (each, an
“Indemnified Person”), harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses of any kind or
nature whatsoever (including attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) which may
be instituted or asserted against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement or any of the Ancillary Agreements or with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to, this Agreement, the Ancillary Agreements or any
other documents or transactions contemplated by or referred to herein or therein
and any actions or failures to act with respect to any of the foregoing, except
to the extent that any such indemnified liability is finally determined by a
court of competent jurisdiction to have resulted solely from such Indemnified
Person’s gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

27. Revival. The Companies further agree that to the extent any Company makes a
payment or payments to Laurus, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.

28. Borrowing Agency Provisions.

(a) Each Company hereby irrevocably designates Company Agent to be its attorney
and agent and in such capacity to borrow, sign and endorse notes, and execute
and deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Company, and hereby authorizes
Laurus to pay over or credit all loan proceeds hereunder in accordance with the
request of Company Agent.

 

41



--------------------------------------------------------------------------------

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request. Laurus shall not incur any
liability to any Company as a result thereof. To induce Laurus to do so and in
consideration thereof, each Company hereby indemnifies Laurus and holds Laurus
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Laurus by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Companies as provided herein, reliance by Laurus on any request or instruction
from Company Agent or any other action taken by Laurus with respect to this
Section 28.

(c) All Obligations shall be joint and several, and the Companies shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of the Companies shall in no way be
affected by any extensions, renewals and forbearance granted by Laurus to any
Company, failure of Laurus to give any Company notice of borrowing or any other
notice, any failure of Laurus to pursue to preserve its rights against any
Company, the release by Laurus of any Collateral now or thereafter acquired from
any Company, and such agreement by any Company to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Laurus to
any Company or any Collateral for such Company’s Obligations or the lack
thereof.

(d) Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.

(e) Each Company represents and warrants to Laurus that (i) Companies have one
or more common equityholders, Board members and officers, (ii) the businesses
and corporate activities of the Companies are closely related to, and
substantially benefit, the business and corporate activities of the Companies,
(iii) the financial and other operations of Companies are performed on a
combined basis as if the Companies constituted a consolidated corporate group,
(iv) the Companies will receive a substantial economic benefit from entering
into this Agreement and will receive a substantial economic benefit from the
application of each Loan hereunder, in each case, whether or not such amount is
used directly by any Company and (v) all requests for Loans hereunder by the
Company Agent are for the exclusive and indivisible benefit of the Companies as
though, for purposes of this Agreement, the Companies constituted a single
entity.

29. Notices. Any notice or request hereunder may be given to any Company,
Company Agent or Laurus at the respective addresses set forth below or as may
hereafter be specified in a notice designated as a change of address under this
Section. Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any officer
of the party to whom it is addressed, in the case of those by mail or overnight
mail, deemed to have been given three (3) Business Days after the date when
deposited in the mail or with the overnight mail carrier, and, in the case of a
telecopy, when confirmed.

 

42



--------------------------------------------------------------------------------

Notices shall be provided as follows:

 

If to Laurus:

  

Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House

George Town

South Church Street

Grand Cayman, Cayman Islands

Facsimile: 345-949-8080

With a copy to:

  

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attention: Scott J. Giordano, Esq.

Telephone: (212) 407-4000

Facsimile: (212) 407-4990

With a copy to:

  

Laurus Capital Management, LLC

335 Madison Avenue, 10th Fl.

New York, New York 10017

Attention: Portfolio Services

Telephone: (212) 541-5800

Telecopier: (212) 541-4410

If to the Parent or Company Agent:

  

Elandia, Inc.

1500 Cordova Road

Suite 312

Fort Lauderdale, FL 33316

Attention: Harley L. Rollins, Chief Financial Officer

Telephone: (954) 728-9090

Facsimile: (954) 728-9080

With a copies to:

  

Elandia, Inc.

1500 Cordova Road

Suite 312

Fort Lauderdale, FL 33316

Attention: Laura J. Jaeger

Telephone: (917) 592-7217

Facsimile: (954) 728-9080

 

and

 

43



--------------------------------------------------------------------------------

  

Carlton Fields, P.A.

4000 International Place

100 SE 2nd Street

Suite 4000

Miami, FL 33131-9101

Attention: Dennis J. Olle, Esq.

Telephone: (305) 539-7419

Facsimile: (305) 530-0055

If to any Company:

  

Latin Node, Inc.

9800 NW 41 Street, Suite 200

Miami, Florida 33178

Attention: Manuel Salvoch, Chief Financial Officer

Telephone: (786) 364-2033

With a copy to:

  

Elandia, Inc.

1500 Cordova Road

Suite 312

Fort Lauderdale, FL 33316

Attention: Harley L. Rollins, Chief Financial Officer

Telephone: (954) 728-9090

Facsimile: (954) 728-9080

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

30. Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

(b) EACH OF THE PARENT AND EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN ANY COMPANY, ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING
TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS;
PROVIDED, THAT LAURUS, THE PARENT AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
AGREEMENT

 

44



--------------------------------------------------------------------------------

SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS. EACH OF THE PARENT AND EACH
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. EACH OF THE PARENT AND EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT
AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS, THE PARENT
AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

31. Limitation of Liability. Each Company acknowledges and understands that in
order to assure repayment of the Obligations hereunder Laurus may be required to
exercise any and all of Laurus’ rights and remedies hereunder and agrees that,
except as limited by applicable law, neither Laurus nor any of Laurus’ agents
shall be liable for acts taken or omissions made in connection herewith or
therewith except for actual bad faith.

32. Entire Understanding; Maximum Interest. This Agreement and the Ancillary
Agreements contain the entire understanding among each Company, the Parent and
Laurus as to the subject matter hereof and thereof and any promises,
representations, warranties or guarantees not herein contained shall have no
force and effect unless in writing, signed by the Parent’s, each Company’s and
Laurus’ respective officers. Neither this Agreement, the Ancillary Agreements,
nor any portion or provisions thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Nothing contained in this Agreement, any Ancillary
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In

 

45



--------------------------------------------------------------------------------

the event that the rate of interest or dividends required to be paid or other
charges hereunder exceed the maximum rate permitted by such law, any payments in
excess of such maximum shall be credited against amounts owed by the Companies
to Laurus and thus refunded to the Companies.

33. Severability. Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.

34. Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by Laurus and the closing of the
transactions contemplated hereby to the extent provided therein. All statements
as to factual matters contained in any certificate or other instrument delivered
by or on behalf of the Parent and/or the Companies pursuant hereto in connection
with the transactions contemplated hereby shall be deemed to be representations
and warranties by the Parent and the Companies hereunder solely as of the date
of such certificate or instrument. All indemnities set forth herein shall
survive the execution, delivery and termination of this Agreement and the
Ancillary Agreements and the making and repaying of the Obligations.

35. Captions. All captions are and shall be without substantive meaning or
content of any kind whatsoever.

36. Counterparts; Telecopier Signatures. This Agreement may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same agreement. Any signature
delivered by a party via telecopier transmission shall be deemed to be any
original signature hereto.

37. Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

38. Publicity. Each of the Parent and each Company hereby authorizes Laurus to
make appropriate announcements of the financial arrangement entered into by and
among, the Parent, each Company and Laurus, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Laurus shall in its sole and absolute discretion
deem appropriate, or as required by applicable law.

39. Joinder. It is understood and agreed that any Person that desires to become
a Company hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of this Agreement or any
Ancillary Agreement, shall become a Company hereunder by (a) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as Laurus shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original

 

46



--------------------------------------------------------------------------------

party to this Agreement, in each case with all documents required above to be
delivered to Laurus and with all documents and actions required above to be
taken to the reasonable satisfaction of Laurus.

40. Legends. The Securities shall bear legends as follows;

(a) The Secured Convertible Term Note shall bear substantially the following
legend:

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE,
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO ELANDIA, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(b) Any shares of Common Stock issued pursuant to conversion of the Secured
Convertible Term Note, shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ELANDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

(c) Any shares of Common Stock issued pursuant to the exercise of the Warrants,
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE

 

47



--------------------------------------------------------------------------------

SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO LATIN
NODE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

(d) The Warrants shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO LATIN
NODE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

[Balance of page intentionally left blank; signature page follows.]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
date first written above.

 

ELANDIA, INC.

By:

 

 

Name:  

 

Title:

 

 

LATIN NODE, INC.

By:

 

 

Name:

 

 

Title:

 

 

LATIN NODE LLC

By:

 

 

Name:

 

 

Title:

 

 

LATINODE COMMUNICATIONS COPORATION

By:

 

 

Name:

 

 

Title:

 

 

NSITE SOFTWARE, LLC

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

SECURITY AGREEMENT



--------------------------------------------------------------------------------

TROPICAL STAR COMMUNICATIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

TS TELECOMMUNICATIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

TOTAL SOLUTIONS TELECOM INC.

By:

 

 

Name:

 

 

Title:

 

 

LAURUS MASTER FUND, LTD.

By:

 

 

Name:

 

 

Title:

 

 

SIGNATURE PAGE TO

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Annex A - Definitions

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

“Accountants” has the meaning given to such term in Section 11(a).

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including: (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

“Accounts Availability” has the meaning given such term in Section 2(a)(i).

“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, 25% or more of the Equity Interests having ordinary voting
power in the election of directors of such Person, (c) any other Person who is a
director, officer, joint venturer or partner (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above
or (d) in the case of the Companies, the immediate family members, spouses and
lineal descendants of individuals who are Affiliates of such Companies. For the
purposes of this definition, control of a Person shall mean the power (direct or
indirect) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise; provided however, that the term
“Affiliate” shall specifically exclude Laurus.

“Agreement” has the meaning given to such term in the Preamble.

“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, each Subordination Agreement, each Security Document, each Guaranty
and all other agreements, instruments, documents, mortgages, pledges, powers of
attorney, consents, assignments, contracts, notices, security agreements, trust
agreements and guarantees whether heretofore, concurrently, or hereafter
executed by or on behalf of any Company, any of its Subsidiaries or any other
Person or delivered to Laurus, relating to this Agreement or to the transactions
contemplated by this Agreement or otherwise relating to the relationship



--------------------------------------------------------------------------------

between or among any Company and Laurus, as each of the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).

“Board” shall mean, with respect to any Person, the Board of Directors, Board of
Managers or other governing body of such Person.

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

“Business Day” means a day on which Laurus is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

“Capital Availability Amount” has the meaning given such term in
Section 2(a)(i).

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

“Code” has the meaning given such term in Section 15(i).

“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

(e) all Inventory;

(f) all Equipment;

(g) all Fixtures;

(h) all Goods;

(i) all General Intangibles;

 

2



--------------------------------------------------------------------------------

(j) all Accounts;

(k) all Deposit Accounts, other bank accounts and all funds on deposit therein;

(l) all Investment Property;

(m) all Equity Interests;

(n) all Chattel Paper;

(o) all Letter-of-Credit Rights;

(p) all Instruments;

(q) all commercial tort claims set forth on Schedule 1(A);

(r) all Books and Records;

(s) all Intellectual Property;

(t) all Supporting Obligations including letters of credit and guarantees issued
in support of Accounts, Chattel Paper, General Intangibles and Investment
Property;

(u) (i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral to the extent not otherwise constituting Collateral, all other cash
or property at any time on deposit with or held by Laurus for the account of any
Company (whether for safekeeping, custody, pledge, transmission or otherwise);
and

(v) all products and Proceeds of all or any of the foregoing, tort claims and
all claims and other rights to payment including (i) insurance claims against
third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.

“Common Stock” means the shares of stock representing the Parent’s and Latin’s
common equity interests, as applicable.

“Communications Laws” means the Communications Act of 1934, as amended, all
other national, federal, state, or local laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
(including the FCC, any State PUC or Foreign Regulatory Authority) relating in
any way to the offering or provision of telecommunications or communications
services.

“Company Agent” means Latin Node, Inc., a Florida corporation.

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement, trust agreement or similar document or agreement

governing such Person’s existence, organization or management or concerning
disposition of ownership interest of such Person or voting rights among such
Person’s owners.

 

3



--------------------------------------------------------------------------------

“Contract Rate” has the meaning given such term in the respective Note.

“Default” means any act or event that, with the giving of notice or passage of
time or both, would constitute an Event of Default.

“Delinquent Account” has the meaning given such term in Section 2(a)(viii).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.

“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“EBITDA” means, for any period, the Net Income (Loss) of Companies and their
Subsidiaries on a consolidated basis for such period, plus interest expense,
income tax expense, amortization expense, depreciation expense and extraordinary
losses and minus extraordinary gains and income tax benefit, in each case, of
Companies and their Subsidiaries on a consolidated basis for such period
determined in accordance with GAAP to the extent included in the determination
of such Net Income (Loss).

“Elandia Debt” means that certain term loan in the original principal amount of
$20,000,000 made by Parent to the Companies pursuant to the terms of that
certain Credit Agreement dated as of February 16, 2007 among the Parent, the
Companies and certain Subsidiaries of the Companies which term loan shall have
been paid in full on or before the Closing Date.

“Eligible Accounts” means each Account of each Company which conforms to the
following criteria: (a) shipment of the merchandise or the rendition of services
has been completed; (b) no return, rejection or repossession of the merchandise
has occurred; (c) merchandise or services shall not have been rejected or
disputed by the Account Debtor and there shall not have been asserted any
offset, defense or counterclaim; (d) continues to be in full conformity with the
representations and warranties made by such Company to Laurus with respect
thereto; (e) Laurus is, and continues to be, satisfied with the credit standing
of the Account Debtor in relation to the amount of credit extended; (f) there
are no facts existing or threatened which are likely to result in any adverse
change in an Account Debtor’s financial condition; (g) is documented by an
invoice in a form approved by Laurus and shall not be unpaid more

 

4



--------------------------------------------------------------------------------

than ninety (90) days from invoice date; (h) not more than twenty-five percent
(25%) of the unpaid amount of invoices due from such Account Debtor remains
unpaid more than ninety (90) days from invoice date; (i) is not evidenced by
chattel paper or an instrument of any kind with respect to or in payment of the
Account unless such instrument is duly endorsed to and in possession of Laurus
or represents a check in payment of an Account; (j) the Account Debtor is
located in the United States; provided, however, Laurus may, from time to time,
in the exercise of its sole discretion and based upon satisfaction of certain
conditions to be determined at such time by Laurus, deem certain Accounts as
Eligible Accounts notwithstanding that such Account is due from an Account
Debtor located outside of the United States; (k) Laurus has a first priority
perfected Lien in such Account and such Account is not subject to any Lien other
than Permitted Liens; (l) does not arise out of transactions with any employee,
officer, director, stockholder or Affiliate of any Company; (m) is payable to
such Company; (n) does not arise out of a bill and hold sale prior to shipment
and does not arise out of a sale to any Person to which such Company is
indebted; (o) is net of any returns, discounts, claims, credits and allowances;
(p) if the Account arises out of contracts between such Company, on the one
hand, and the United States, on the other hand, any state, or any department,
agency or instrumentality of any of them, such Company has so notified Laurus,
in writing, prior to the creation of such Account, and there has been compliance
with any governmental notice or approval requirements, including compliance with
the Federal Assignment of Claims Act; (q) is a good and valid account
representing an undisputed bona fide indebtedness incurred by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an unconditional sale and delivery upon the stated terms of goods
sold by such Company or work, labor and/or services rendered by such Company;
(r) does not arise out of progress billings prior to completion of the order;
(s) the total unpaid Accounts from such Account Debtor does not exceed
twenty-five percent (25%) of all Eligible Accounts; (t) such Company’s right to
payment is absolute and not contingent upon the fulfillment of any condition
whatsoever; (u) such Company is able to bring suit and enforce its remedies
against the Account Debtor through judicial process; (v) does not represent
interest payments, late or finance charges owing to such Company, and (w) is
otherwise satisfactory to Laurus as determined by Laurus in the exercise of its
sole discretion. In the event any Company requests that Laurus include within
Eligible Accounts certain Accounts of one or more of such Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, units, participations or other
equivalents of or interest in (regardless of how designated) equity of such
Person, whether voting or nonvoting, including common stock, preferred stock,
convertible

 

5



--------------------------------------------------------------------------------

securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC (or any
successor thereto) under the Exchange Act).

“ERISA” has the meaning given such term in Section 12(bb).

“Event of Default” means the occurrence of any of the events set forth in
Section 19.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FCC” means the United States Federal Communications Commission or any successor
agency thereof.

“Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

“Foreign Regulatory Authority” means any national (or political subdivision
thereof) Governmental Authority in a jurisdiction other than the United States
having utility or communications regulatory authority over any Company or any
Subsidiary of any Company, or any applicable successor agency.

“Formula Amount” has the meaning given such term in Section 2(a)(i).

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest that such Person may now or hereafter have in or under any
contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Equity Interests and
Investment Property, and rights of indemnification.

 

6



--------------------------------------------------------------------------------

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
fixtures, standing timber that is cut and removed for sale and unborn young of
animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including, without limitation, the
FCC, a State PUC, and a Foreign Regulatory Authority.

“Guarantor” means any Person who may guarantee payment of performance of the
whole or any part of the Obligations.

“Guaranty” means all agreements to perform all or any portion of the Obligations
on behalf of the Companies.

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all patents, trademarks, service marks,
trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods and other personal property that are held by or on behalf of
such Person for sale or lease or are furnished or are to be furnished under a
contract of service or that constitute raw materials, work in process, finished
goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

7



--------------------------------------------------------------------------------

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

“Loans” means the Revolving Loans and the Term Loan and all other extensions of
credit hereunder and under any Ancillary Agreement.

“Lockboxes” has the meaning given such term in Section 8(a).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Parent, any Company or any of its Domestic Subsidiaries
(taken individually and as a whole), (b) the Parent’s. any Company’s or any of
its Domestic Subsidiary’s ability to pay or perform the Obligations in
accordance with the terms hereof or any Ancillary Agreement, (c) the sufficiency
and/or value of the Collateral, the Liens on the Collateral or the priority of
any such Lien or (d) the practical realization of the benefits of Laurus’ rights
and remedies under this Agreement and the Ancillary Agreements. Without limiting
the foregoing, any event or occurrence adverse to the Parent or any Company that
results or could reasonably be expected to result in costs and/or liabilities or
loss of revenues, individually or in the aggregate to the Parent or such Company
in excess of 30% of the Parent’s revenue or the Companies’ consolidated revenue
shall constitute a Material Adverse Effect.

“NASD” has the meaning given such term in Section 13(b).

“Net Income (Loss)” means with respect to any Person and for any period, the
aggregate net income (or loss) after taxes of such Person for such period,
determined in accordance with GAAP.

“Note Shares” has the meaning given such term in Section 12(a).

“Notes” means the Secured Revolving Note and the Secured Convertible Term Note
made by Companies and the Parent, as applicable, in favor of Laurus in
connection with the transactions contemplated hereby, as each of the same may be
amended, supplemented, restated and/or otherwise modified from time to time.

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by the Parent and each other Guarantor, each Company
and each of its Subsidiaries to Laurus (or any corporation that directly or
indirectly controls or is controlled by or is under common control with Laurus)
of every kind and description (whether or not evidenced by any note or

 

8



--------------------------------------------------------------------------------

other instrument and whether or not for the payment of money or the performance
or non-performance of any act), direct or indirect, absolute or contingent, due
or to become due, contractual or tortious, liquidated or unliquidated, whether
existing by operation of law or otherwise now existing or hereafter arising
including any debt, liability or obligation owing from the Parent, any other
Guarantor, any Company and/or each of its Subsidiaries to others which Laurus
may have obtained by assignment or otherwise and further including all interest
(including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in such proceeding), charges or any other payments the
Parent and each other Guarantor, each Company and each of its Subsidiaries is
required to make by law or otherwise arising under or as a result of this
Agreement, the Ancillary Agreements or otherwise, together with all reasonable
expenses and reasonable attorneys’ fees chargeable to the Companies’ or any of
their Subsidiaries’ accounts or incurred by Laurus in connection therewith.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

“Permitted Liens” means (a) Liens of carriers, landlords, warehousemen,
artisans, bailees, mechanics and materialmen incurred in the ordinary course of
business securing sums not overdue; (b) Liens incurred in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, relating to employees,
securing sums (i) not overdue or (ii) being diligently contested in good faith
provided that adequate reserves with respect thereto are maintained on the books
of the Companies and their Subsidiaries, as applicable, in conformity with GAAP;
(c) Liens in favor of Laurus; (d) Liens for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP; and
which have no effect on the priority of Liens in favor of Laurus or the value of
the assets in which Laurus has a Lien; (e) Purchase Money Liens securing
Purchase Money Indebtedness to the extent permitted in this Agreement and
(f) Liens specified on Schedule 2 hereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

“Pledge Agreement” means that certain Equity Pledge Agreement dated as of the
Closing Date by and among Parent, Retail Americas VoIP, LLC, Latin and Laurus,
as the same may be amended, modified and supplemented from time to time.

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

 

9



--------------------------------------------------------------------------------

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Equity Interests; and (f) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of Collateral.

“Public Transaction” means a transaction or event pursuant to which the Parent
files and/or is required to file reports with the SEC of the type required by
Section 13 of the Exchange Act.

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Registration Rights Agreements” means (a) that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and Laurus and
each other registration rights agreement by and between the Parent and Laurus,
as each of the same may be amended, modified and supplemented from time to time
and (b) that certain Registration Rights Agreement dated as of the Closing Date
by and between Latin and Laurus and each other registration rights agreement by
and between Latin and Laurus, as each of the same may be amended, modified and
supplemented from time to time.

 

10



--------------------------------------------------------------------------------

“Revolving Loans” shall have the meaning given such term in Section 2(a)(i).

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning given such term in Section 12(u).

“Secured Revolving Note” means that certain Secured Revolving Note dated as of
the Closing Date made by the Companies in favor of Laurus in the original face
amount of Seven Million Five Hundred Thousand Dollars ($7,500,000), as the same
may be amended, supplemented, restated and/or otherwise modified from time to
time.

“Secured Convertible Term Note” means that certain Secured Convertible Term Note
dated as of the Closing Date made by the Parent and the Companies in favor of
Laurus in the original face amount of Five Million Five Hundred Thousand Dollars
($5,500,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.

“Securities” means the Notes and the Warrants and the shares of Common Stock or
other Equity Interests which may be issued pursuant to conversion of the Secured
Convertible Term Note in whole or in part exercise of such Warrants.

“Securities Act” has the meaning given such term in Section 12(r).

“Security Documents” means the Pledge Agreement and all other security
agreements, mortgages, cash collateral deposit letters, collateral control
agreements, pledges and other agreements which are executed by any Company or
any of its Subsidiaries or any Guarantor in favor of Laurus.

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
and unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“State PUC” means any state Governmental Authority having utility or
communications regulatory authority over any Company or any Subsidiary of any
Company, or any applicable successor agency.

 

11



--------------------------------------------------------------------------------

“Subordinated Debt” means indebtedness for borrowed money of any Company which
is governed by Subordinated Debt Documentation.

“Subordinated Debt Documentation” means all documents, instruments and
agreements evidencing indebtedness for borrowed money of any Company which has
been subordinated in right of payment to the Obligations in a manner
satisfactory to Laurus in its sole discretion.

“Subordination Agreement” means each subordination and/or intercreditor
agreement in form and substance satisfactory to Laurus in its sole discretion
executed by each holder of Subordinated Debt or any holder of a Lien on any
Collateral in favor of Laurus including, without limitation, the Subordination
Agreement dated as of the Closing Date among Latin, Parent and Laurus, as the
same may be amended, modified and supplemented from time to time.

“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

“Telecommunications Licenses” means the licenses, permits, authorizations, or
certificates granted by the FCC, any applicable State PUC or Foreign Regulatory
Authority, and all extensions, additions and renewals thereto or thereof.

“Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.

“Term Loan” has the meaning given such term in Section 5(b)(i).

“Total Investment Amount” has the meaning given such term in Section 5(b)(i).

“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.

 

12



--------------------------------------------------------------------------------

“Warrant Shares” has the meaning given such term in Section 12(a).

“Warrants” means that certain Common Stock Purchase Warrant dated as of the
Closing Date made by Latin in favor of Laurus and each other warrant made by
Latin, the Parent or any other Company in favor Laurus, as each of the same may
be amended, restated, modified and/or supplemented from time to time.

 

13



--------------------------------------------------------------------------------

Exhibit A

Eligible Subsidiaries

Latin Node LLC, a Florida limited liability company

Latinode Communications Corporation, a Florida corporation

TS Telecommunications, Inc., a Florida corporation

NSite Software, LLC, a Florida limited liability company

Tropical Star Communications, Inc., a Florida corporation

Total Solutions Telecom Inc., a Florida corporation



--------------------------------------------------------------------------------

Exhibit B

Borrowing Base Certificate

As of              , 200  

 

ACCOUNTS RECEIVABLE per                      Aging

        0.00

Ineligible Accounts:

       

Accounts over 90 days from Invoice Date

     0.00   

Credit Balances Over 90 days from Invoice Date

     0.00   

Intercompany and Affiliate Accounts

     0.00   

    % Concentration Cap

     0.00   

Contra Accounts

     0.00   

Cash Sales and COD Accounts

     0.00   

Foreign Receivables

     0.00   

Government Receivables (without Assignment of Claims)

     0.00   

Discounts, Credits and Allowances

     0.00   

Cross-age (    % Past Due)

     0.00   

Bill and Hold Invoices

     0.00   

Finance/Service/Late Charges

     0.00   

Other:

     0.00    0.00            

ELIGIBLE ACCOUNTS RECEIVABLE

        0.00

Accounts Receivable Advance Rate

   90 %               

ACCOUNTS RECEIVABLE AVAILABILITY

        0.00

Less Reserves

        0.00

NET AVAILABILITY

        0.00

REVOLVING CREDIT LINE

     0.00   

NET BORROWING AVAILABILITY (Lesser of Line or Net Availability)

     0.00   

Less: Laurus Loans

        0.00          

EXCESS/(DEFICIT) AVAILABILITY

        0.00          

The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Accounts are true and correct on the date hereof and all such
Accounts listed as Eligible are Eligible within the meaning given such term in
the Security Agreement dated June     , 2007 among Company Agent, the other
companies named therein and Laurus Master Fund, Ltd.

 

Latin Node, Inc., Company Agent

By:

 

 

Name:

 

Title:

 